 



EXHIBIT 10.18
Execution Copy
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 31, 2006
among
ENNIS, INC.,
as the Company
EACH OF THE OTHER CO-BORROWERS PARTY HERETO,
as Co-Borrowers
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Documentation Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
LASALLE BANK NATIONAL ASSOCIATION,
as Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1 DEFINITIONS
    1  
 
       
1.1 Definitions
    1  
1.2 Other Interpretive Provisions
    16  
 
       
SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
               PROCEDURES
    16  
 
       
2.1 Commitments
    16  
2.1.1 Revolving Loan Commitment
    17  
2.1.2 Increase in Revolving Commitment
    17  
2.1.3 Term Loan Commitment
    17  
2.1.4 L/C Commitment
    17  
2.2 Loan Procedures
    18  
2.2.1 Various Types of Loans
    18  
2.2.2 Borrowing Procedures
    18  
2.2.3 Conversion and Continuation Procedures
    18  
2.2.4 Swing Line Facility
    19  
2.3 Letter of Credit Procedures
    21  
2.3.1 L/C Applications
    21  
2.3.2 Participations in Letters of Credit
    22  
2.3.3 Reimbursement Obligations
    22  
2.3.4 Funding by Lenders to Issuing Lender
    23  
2.4 Commitments Several
    23  
2.5 Certain Conditions
    24  
2.6 Appointment of the Parent as Agent for Co-Borrowers; Reliance by
Administrative Agent
    24  
 
       
SECTION 3 EVIDENCING OF LOANS
    24  
 
       
3.1 Notes
    24  
3.2 Recordkeeping
    24  
 
       
SECTION 4 INTEREST
    24  
 
       
4.1 Interest Rates
    24  
4.2 Interest Payment Dates
    25  
4.3 Setting and Notice of LIBOR Rates
    25  
4.4 Computation of Interest
    25  
 
       
SECTION 5 FEES
    25  
 
       
5.1 Non-Use Fee
    25  
5.2 Letter of Credit Fees
    25  
5.3 Administrative Agent’s Fees
    26  

 -i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS
    26  
 
       
6.1 Reduction or Termination of the Revolving Commitment
    26  
6.1.1 Voluntary Reduction or Termination of the Revolving Commitment
    26  
6.1.2 INTENTIONALLY OMITTED
    26  
6.1.3 All Reductions of the Revolving Commitment
    26  
6.2 Prepayments
    26  
6.2.1 Voluntary Prepayments
    26  
6.2.2 Mandatory Prepayments
    27  
6.3 Manner of Prepayments
    27  
6.3.1 All Prepayments
    27  
6.4 Repayments
    27  
6.4.1 Revolving Loans
    27  
 
       
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
    27  
 
       
7.1 Making of Payments
    27  
7.2 Application of Certain Payments
    27  
7.3 Due Date Extension
    28  
7.4 Setoff
    28  
7.5 Proration of Payments
    28  
7.6 Taxes
    28  
 
       
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS
    30  
 
       
8.1 Increased Costs
    30  
8.2 Basis for Determining Interest Rate Inadequate or Unfair
    31  
8.3 Changes in Law Rendering LIBOR Loans Unlawful
    31  
8.4 Funding Losses
    32  
8.5 Right of Lenders to Fund through Other Offices
    32  
8.6 Discretion of Lenders as to Manner of Funding
    32  
8.7 Mitigation of Circumstances; Replacement of Lenders
    32  
8.8 Conclusiveness of Statements; Survival of Provisions
    33  
 
       
SECTION 9 REPRESENTATIONS AND WARRANTIES
    33  
 
       
9.1 Organization
    33  
9.2 Authorization; No Conflict
    33  
9.3 Validity and Binding Nature
    34  
9.4 Financial Condition
    34  
9.5 No Material Adverse Change
    34  
9.6 Litigation and Contingent Liabilities
    34  
9.7 Ownership of Properties; Liens
    34  

 -ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
9.8 Equity Ownership; Subsidiaries
    34  
9.9 Pension Plans
    35  
9.10 Investment Company Act
    35  
9.11 Public Utility Holding Company Act
    35  
9.12 Regulations T, U and X
    35  
9.13 Taxes
    36  
9.14 Solvency, etc.
    36  
9.15 Environmental Matters
    36  
9.16 Insurance
    36  
9.17 Real Property
    37  
9.18 Information
    37  
9.19 Intellectual Property
    37  
9.20 Burdensome Obligations
    37  
9.21 Labor Matters
    37  
9.22 No Default
    37  
 
       
SECTION 10 AFFIRMATIVE COVENANTS
    38  
 
       
10.1 Reports, Certificates and Other Information
    38  
10.1.1 Annual Report
    38  
10.1.2 Interim Reports
    38  
10.1.3 Compliance Certificates
    38  
10.1.4 Reports to the SEC and to Shareholders
    38  
10.1.5 Notice of Default, Litigation and ERISA Matters
    38  
10.1.6 Management Reports
    39  
10.1.7 Projections
    39  
10.1.8 Subordinated Debt and Related Transaction Notices
    40  
10.1.9 Other Information
    40  
10.2 Books, Records and Inspections
    40  
10.3 Maintenance of Property; Insurance
    40  
10.4 Compliance with Laws; Payment of Taxes and Liabilities
    41  
10.5 Maintenance of Existence, etc.
    42  
10.6 Use of Proceeds
    42  
10.7 Employee Benefit Plans
    42  
10.8 Environmental Matters
    42  
10.9 Further Assurances
    43  
 
       
SECTION 11 NEGATIVE COVENANTS
    43  
 
       
11.1 Debt
    43  
11.2 Liens
    44  
11.3 Operating Leases
    45  
11.4 Restricted Payments
    45  
11.5 Mergers, Consolidations, Sales
    45  

 -iii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
11.6 Modification of Organizational Documents; Factoring Facility
    47  
11.7 Transactions with Affiliates
    47  
11.8 Unconditional Purchase Obligations
    47  
11.9 Inconsistent Agreements
    47  
11.10 Business Activities
    47  
11.11 Investments
    48  
11.12 Restriction of Amendments to Certain Documents
    48  
11.13 Fiscal Year
    48  
11.14 Financial Covenants
    48  
11.14.1 Fixed Charge Coverage Ratio
    48  
11.14.2 Total Funded Debt to EBITDA Ratio
    49  
11.14.3 Minimum Net Worth
    49  
11.15 Cancellation of Debt
    49  
11.16 Contingent Liabilities
    49  
 
       
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
    49  
 
       
12.1 Initial Credit Extension
    49  
12.1.1   Notes
    49  
12.1.2   Authorization Documents
    50  
12.1.3   Consents, etc.
    50  
12.1.4   Letter of Direction
    50  
12.1.5   Security Agreement
    50  
12.1.6   Perfection Certificate
    50  
12.1.7   Real Estate Documents
    50  
12.1.8   Opinions of Counsel
    51  
12.1.9   Insurance
    51  
12.1.10 Payment of Fees
    51  
12.1.11 Solvency Certificate
    52  
12.1.12 Pro Forma; Financial Statements
    52  
12.1.13 Environmental Reports
    52  
12.1.14 Search Results; Lien Terminations
    52  
12.1.15 Filings, Registrations and Recordings
    52  
12.1.16 Closing Certificate, Consents and Permits
    52  
12.1.17 Account Control Agreements
    52  
12.1.18 Other
    52  
12.2 Conditions
    53  
12.2.1   Compliance with Warranties, No Default, etc.
    53  
12.2.2   Confirmatory Certificate
    53  
 
       
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT
    53  
 
       
13.1 Events of Default
    53  
13.1.1   Non-Payment of the Loans, etc.
    53  

 -iv-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
13.1.2   Non-Payment of Other Debt
    53  
13.1.3   Other Material Obligations
    54  
13.1.4   Bankruptcy, Insolvency, etc.
    54  
13.1.5   Non-Compliance with Loan Documents
    54  
13.1.6   Representations; Warranties
    54  
13.1.7   Pension Plans
    54  
13.1.8   Judgments
    54  
13.1.9   Invalidity of Collateral Documents, etc.
    55  
13.1.10 Invalidity of Subordination Provisions, etc.
    55  
13.1.11 Change of Control
    55  
13.2 Effect of Event of Default
    55  
 
       
SECTION 14 THE AGENTS
    55  
 
       
14.1 Appointment and Authorization
    56  
14.2 Issuing Lender
    56  
14.3 Delegation of Duties
    56  
14.4 Exculpation of Administrative Agent
    56  
14.5 Reliance by Administrative Agent
    57  
14.6 Notice of Default
    57  
14.7 Credit Decision
    57  
14.8 Indemnification
    58  
14.9 Administrative Agent in Individual Capacity
    58  
14.10 Successor Administrative Agent
    59  
14.11 Collateral Matters
    59  
14.12 Administrative Agent May File Proofs of Claim
    59  
14.13 Other Agents; Arrangers and Managers
    60  
14.14 Relationship Among Lenders
    60  
14.15 Benefit of Article
    61  
 
       
SECTION 15 GENERAL
    61  
 
       
15.1 Waiver; Amendments
    61  
15.2 Confirmations
    61  
15.3 Notices
    61  
15.4 Computations
    62  
15.5 Costs, Expenses and Taxes
    62  
15.6 Assignments; Participations
    62  
15.6.1   Assignments
    62  
15.6.2   Participations
    63  
15.7 Register
    64  
15.8 GOVERNING LAW
    64  
15.9 Confidentiality
    64  
15.10 Severability
    65  

 -v-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
15.11   Nature of Remedies
    65  
15.12   Entire Agreement
    66  
15.13   Counterparts
    66  
15.14   Successors and Assigns
    66  
15.15   Captions
    66  
15.16   Customer Identification — USA Patriot Act Notice
    66  
15.17   INDEMNIFICATION BY THE COMPANY
    66  
15.18   Nonliability of Lenders
    67  
15.19   FORUM SELECTION AND CONSENT TO JURISDICTION
    68  
15.20   WAIVER OF JURY TRIAL
    68  
 
       
SECTION 16 CROSS-GUARANTY
    69  
 
       
16.1   Cross-Guaranty
    69  
16.2   Waivers by Co-Borrowers
    69  
16.3   Benefit of Guaranty
    69  
16.4   Waiver of Subrogation, Etc.
    69  
16.5   Election of Remedies
    70  
16.6   Limitation
    70  
16.7   Contribution with Respect to Guaranty Obligations
    70  
16.8   Liability Cumulative
    71  
16.9   Stay of Acceleration
    71  
16.10 Benefit to Co-Borrowers
    72  

 -vi-

 



--------------------------------------------------------------------------------



 



ANNEXES

     
ANNEX A
  Lenders and Pro Rata Shares
ANNEX B
  Addresses for Notices

SCHEDULES

     
SCHEDULE 9.6
  Litigation and Contingent Liabilities
SCHEDULE 9.8
  Subsidiaries
SCHEDULE 9.16
  Insurance
SCHEDULE 9.17
  Real Property
SCHEDULE 9.21
  Labor Matters
SCHEDULE 11.1
  Existing Debt
SCHEDULE 11.2
  Existing Liens
SCHEDULE 11.11
  Investments
SCHEDULE 12.1
  Debt to be Repaid

EXHIBITS

     
EXHIBIT A-1
  Form of Revolving Note
EXHIBIT A-2
  Form of Swing Line Note
EXHIBIT B
  Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C
  Form of Assignment Agreement (Section 15.6.1)
EXHIBIT D
  Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT E
  Form of Notice of Conversion/Continuation (Section 2.2.3)

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 31, 2006 (this
“Agreement”) is entered into among ENNIS, INC. (the “Parent”), EACH OF THE
PARTIES LISTED UNDER THE HEADING CO-BORROWERS ON THE SIGNATURE PAGES HERETO
(individually with the Parent referred to herein as a “Co-Borrower” and
collectively with the Parent called, the “Company”), the financial institutions
that are or may from time to time become parties hereto (together with their
respective successors and assigns, the “Lenders”) LASALLE BANK NATIONAL
ASSOCIATION (in its individual capacity, “LaSalle”), as administrative agent for
the Lenders, JPMORGAN CHASE BANK, N.A, as syndication agent (the “Syndication
Agent”) and BANK OF AMERICA, N.A., as documentation agent (the “Documentation
Agent”).
     The Company, Lenders, LaSalle, Syndication Agent and Documentation Agent
are parties to that certain Credit Agreement dated as of November 19, 2004
(“November 19 Agreement”) and desire to modify the terms thereof increasing the
amount of the revolving loan, eliminating and paying off in full the term loan
and materially modifying various covenants thereunder. The Lenders have agreed
to make available to the Company a revolving credit facility (which includes
letters of credit) upon the terms and conditions set forth in this Agreement.
     In consideration of the mutual agreements herein contained, the parties
hereto agree as follows:
SECTION 1 DEFINITIONS.
     1.1 Definitions. When used herein the following terms shall have the
following meanings:
     Account Debtor is defined in the Security Agreement.
     Account or Accounts is defined in the UCC.
     Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
     Administrative Agent means LaSalle in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.
     Affected Loan — see Section 8.3.
     Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such

 



--------------------------------------------------------------------------------



 



Lender or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans. A Person
shall be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to vote 10% or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither the Administrative Agent nor any Lender shall
be deemed an Affiliate of any Loan Party.
     Agent Fee Letter means the Fee letter dated as of March 31, 2006 between
the Parent and the Administrative Agent.
     Aggregate Revolving Commitment means $150,000,000, as reduced from time to
time pursuant to Section 6.1.
     Agreement — see the Preamble.
     Allocable Amount — see Section 16.7(b).
     Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

                                          Total Funded Debt   LIBOR   Base Rate
  Non-Use   L/C Fee Level   to EBITDA Ratio   Margin   Margin   Fee Rate   Rate
I
  Greater than or equal to 2.50:1     1.50 %     0 %     0.25 %     1.50 %
II
  Greater than or equal to 2.00:1 but less than 2.50:1     1.25 %     0 %    
0.225 %     1.25 %
III
  Greater than or equal to 1.50:1 but less than 2.00:1     1.00 %     0 %    
0.20 %     1.00 %
IV
  Greater than or equal to 1.00:1 but less than 1.50:1     0.75 %     0 %    
0.175 %     0.75 %
V
  Less than 1.00:1     0.50 %     0 %     0.15 %     0.50 %

     The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C
Fee Rate shall be adjusted, to the extent applicable, on the fifth (5th)
Business Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Section 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the such financial statements and
Compliance Certificate within ten (10) Business Days of the date required under
the provisions of Section 10.1.1, 10.1.2 and/or 10.1.3, the LIBOR Margin, the
Base Rate Margin, the Non-Use Fee Rate

- 2 -



--------------------------------------------------------------------------------



 



and the L/C Fee Rate shall be based upon Level I above beginning on the 10th
Business Day after the date such financial statements and Compliance Certificate
were required to be delivered until the fifth (5th) Business Day after such
financial statements and Compliance Certificate are actually delivered,
whereupon the Applicable Margin shall be determined by the then current Level;
(b) no reduction to any Applicable Margin shall become effective at any time
when an Event of Default or Unmatured Event of Default has occurred and is
continuing; and (c) the initial Applicable Margin on the Closing Date shall be
based on Level IV until the date on which the financial statements and
Compliance Certificate are required to be delivered for the Fiscal Quarter
ending May 31, 2006.
     Asset Disposition means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 180 days with another asset performing the same
or a similar function, and (b) the sale or lease of inventory in the ordinary
course of business.
     Assignee — see Section 15.6.1.
     Assignment Agreement — see Section 15.6.1.
     Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any legal counsel to such Person and all court costs and similar
legal expenses.
     Bank Product Agreements means those certain cash management service
agreements entered into from time to time between any Loan Party and a Lender or
its Affiliates in connection with any of the Bank Products.
     Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.
     Bank Products means any service or facility (but excluding the Loans and
the Letters of Credit) extended to any Loan Party by any Lender or its
Affiliates including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement accounts or services, or (g) Hedging
Agreements.
     Base Rate means at any time the greater of (a) the Federal Funds Rate plus
0.5% and (b) the Prime Rate.
     Base Rate Loan means any Loan which bears interest at or by reference to
the Base Rate.

- 3 -



--------------------------------------------------------------------------------



 



     Base Rate Margin — see the definition of Applicable Margin.
     BSA — see Section 10.4.
     Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.
     Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.
     Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
     Capital Securities means, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the Closing Date, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
     Cash Collateralize means to deliver cash collateral to the Administrative
Agent, to be held as cash collateral for outstanding Letters of Credit, pursuant
to documentation satisfactory to the Administrative Agent. Derivatives of such
term have corresponding meanings.
     Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the

- 4 -



--------------------------------------------------------------------------------



 



foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.
     Change of Control means the occurrence of any of the following events:
(a) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934) shall acquire beneficial ownership (within
the meaning of Rule 13d-3 promulgated under such Act) of more than 50% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Company having voting rights in the election of
directors under normal circumstances; (b) a majority of the members of the Board
of Directors of the Company shall cease to be Continuing Members; or (c) the
Company shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding Capital Securities of each Co-Borrower and of each
other Subsidiary. For purposes of the foregoing, “Continuing Member” means a
member of the Board of Directors of the Company who either (i) was a member of
the Company’s Board of Directors on the day before the Closing Date and has been
such continuously thereafter or (ii) became a member of such Board of Directors
after the day before the Closing Date and whose election or nomination for
election was approved by a vote of the majority of the Continuing Members then
members of the Company’s Board of Directors.
     Closing Date — see Section 12.1.
     Co-Borrower — see the Preamble.
     Code means the Internal Revenue Code of 1986.
     Collateral Access Agreement means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a
mortgagee or lessor of real property on which collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of Inventory or other
property owned by any Loan Party, acknowledges the Liens of the Administrative
Agent and waives any Liens held by such Person on such property, and, in the
case of any such agreement with a mortgagee or lessor, permits the
Administrative Agent reasonable access to and use of such real property
following the occurrence and during the continuance of an Event of Default to
assemble, complete and sell any collateral stored or otherwise located thereon.
     Collateral Documents means, collectively, the Security Agreement, each
Mortgage, each Collateral Access Agreement, each Perfection Certificate, each
control agreement and any other agreement or instrument pursuant to which the
Company, any Subsidiary or any other Person grants or purports to grant
collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.
     Commitment means, as to any Lender, such Lender’s commitment to make Loans,
and to issue or participate in Letters of Credit, under this Agreement. The
initial amount of each Lender’s commitment to make Loans is set forth on Annex
A. Each Lender’s commitment to make the Revolving Loans is described herein as
its “Revolving Commitment”.
     Company — see the Preamble.

- 5 -



--------------------------------------------------------------------------------



 



     Compliance Certificate means a Compliance Certificate in substantially the
form of Exhibit B.
     Computation Period means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
     Consolidated Net Income means, with respect to the Company and its
Subsidiaries for any period, the net income (or loss) of the Company and its
Subsidiaries for such period, excluding any gains from Asset Dispositions, any
extraordinary gains and any gains from discontinued operations.
     Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
     Controlled Group means all members of a controlled group of corporations,
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
     Debt of any Person means, without duplication, (a) all indebtedness of such
Person (excluding trade accounts payable in the ordinary course of business and
accrued expenses arising in the ordinary course of business), (b) all borrowed
money of such Person, whether or not evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person as lessee under Capital
Leases which have been or should be recorded as liabilities on a

- 6 -



--------------------------------------------------------------------------------



 



balance sheet of such Person in accordance with GAAP, (d) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade accounts payable in the ordinary course of business and accrued
expenses arising in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all guarantees of indebtedness of any
Person, and (i) all Debt of any partnership of which such Person is a general
partner.
     Debt to be Repaid means Debt listed on Schedule 12.1.
     Dollar and the sign “$” mean lawful money of the United States of America.
     EBITDA means, for any period, Consolidated Net Income for such period plus,
to the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.
     Environmental Claims means all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
potential liability or responsibility for violation of any Environmental Law, or
for release or injury to the environment.
     Environmental Laws means all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.
     ERISA means the Employee Retirement Income Security Act of 1974.
     Event of Default means any of the events described in Section 13.1.
     Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

- 7 -



--------------------------------------------------------------------------------



 



     Factoring Facility means those certain arrangements pursuant to (a) that
certain Second Amended and Restated Collection Date Factoring Agreement, dated
September 30, 2001, between the CIT Group/Commercial Services, Inc. and A and G,
Inc. (b) that certain Assignment of Monies Due Under Factoring Agreement dated
September 30, 2001 between Suntrust Bank and A and G, Inc.; and (c) and that
certain Factoring Agreement dated November 27, 2001 between UPS Capital Global
Trade Finance Corporation and A and G, Inc.
     Federal Funds Rate means, for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
     Fiscal Quarter means a fiscal quarter of a Fiscal Year.
     Fiscal Year means the fiscal year of the Company and its Subsidiaries,
which period shall be the 12-month period ending on February 28th (or
February 29th, in the case of a leap year) of each year. References to a Fiscal
Year with a number corresponding to any calendar year (e.g., “Fiscal Year 2006”)
refer to the Fiscal Year ending on February 28th of such calendar year (or
February 29th, in the case of a leap year).
     Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Loan Parties and all unfinanced Capital Expenditures to (b) the sum
for such period of (i) cash Interest Expense plus (ii) required payments of
principal of Funded Debt (excluding the Revolving Loans) plus (iii) an amount
equal to the advances, dividends and distributions (other than distributions on
non-redeemable equity securities of the Parent), and redemptions and repurchases
of equity securities of the Parent (to the extent otherwise permitted herein)
made by the Parent to holders of its Capital Securities.
     FRB means the Board of Governors of the Federal Reserve System or any
successor thereto.
     Funded Debt means, as to any Person, all Debt of such Person that matures
more than one year from the date of its creation (or is renewable or extendible,
at the option of such Person, to a date more than one year from such date).
     GAAP means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

- 8 -



--------------------------------------------------------------------------------



 



     Group — see Section 2.2.1.
     Guarantor Payment — see Section 16.7(a).
     Hazardous Substances means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; and (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority pursuant to any Environmental Law, or for which any duty
or standard of care is imposed pursuant to any Environmental Law.
     Hedging Agreement means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
     Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.
     Indemnified Liabilities — see Section 15.17.
     Interest Expense means for any period the consolidated interest expense of
the Company and its Subsidiaries for such period (including all imputed interest
on Capital Leases).
     Interest Period means, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
     (b) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (c) the Company may not select any Interest Period for a Revolving Loan
which would extend beyond the scheduled Termination Date.
     Inventory is defined in the Security Agreement.

- 9 -



--------------------------------------------------------------------------------



 



     Investment means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.
     Issuing Lender means LaSalle, in its capacity as the issuer of Letters of
Credit hereunder, or any Affiliate of LaSalle that may from time to time issue
Letters of Credit, and their successors and assigns in such capacity.
     LaSalle — see the Preamble.
     L/C Application means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
Issuing Lender at the time of such request for the type of letter of credit
requested.
     L/C Fee Rate — see the definition of Applicable Margin.
     Lender — see the Preamble. References to the “Lenders” shall include the
Issuing Lender; for purposes of clarification only, to the extent that LaSalle
(or any successor Issuing Lender) may have any rights or obligations in addition
to those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.
     Lender Party — see Section 15.17.
     Letter of Credit — see Section 2.1.4.
     LIBOR Loan means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.
     LIBOR Margin — see the definition of Applicable Margin.
     LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
     LIBOR Rate means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at
11:00 A.M. (London time) two (2) Business Days prior to the commencement of such
Interest Period (or three (3) Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source

- 10 -



--------------------------------------------------------------------------------



 



is not available, as the LIBOR Rate is otherwise determined by the
Administrative Agent in its reasonable discretion, divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), such rate to remain
fixed for such Interest Period. The Administrative Agent’s determination of the
LIBOR Rate shall be conclusive, absent manifest error.
     Lien means, with respect to any Person, any interest granted by such Person
in any real or personal property, asset or other right owned or being purchased
or acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
     Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, and all documents, instruments and agreements
delivered in connection with the foregoing.
     Loan Party means the Company and each Subsidiary.
     Loan or Loans means, as the context may require, Revolving Loans and/or
Swing Line Loans.
     Margin Stock means any “margin stock” as defined in Regulation U.
     Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.
     Material means, with respect to any Loan Party, at the time of
determination that either the assets of such Loan Party comprised more than 10%
of the assets of the Loan Parties taken as a whole or the contribution of such
Loan Party to EBITDA, determined as of the most recently ended four Fiscal
Quarter period, was 10% or more of EBITDA for such period.
     Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Material Loan Party to perform any of
the Obligations under any Loan Document (provided that, if an incident, or
series of incidents, affects more than one Loan Party with assets that in the
aggregate comprise more than 20% of the assets of the Loan Parties taken as a
whole or the contribution of such Loan Parties to EBITDA, determined as of the
most recently ended four Fiscal Quarter period, was 20% or more of EBITDA for
such period, all such Loan Parties shall be determined to be Material for the
purposes of this definition of Material Adverse Effect) or (c) a material
adverse effect upon any substantial portion of the collateral under the
Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.

- 11 -



--------------------------------------------------------------------------------



 



     Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.
     Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.
     Non-U.S. Participant — see Section 7.6(d).
     Non-Use Fee Rate — see the definition of Applicable Margin.
     Note means any promissory note substantially in the form of Exhibit A-1 and
Exhibit A-2, as applicable.
     Notice of Borrowing — see Section 2.2.2.
     Notice of Conversion/Continuation — see Section 2.2.3.
     Obligations means all obligations (monetary (including post-petition
interest, allowed or not) or otherwise) of any Loan Party under this Agreement
and any other Loan Document including Attorney Costs and any reimbursement
obligations of each Loan Party in respect of Letters of Credit and surety bonds,
all Hedging Obligations permitted hereunder which are owed to any Lender or its
Affiliate, and all Bank Product Obligations, all in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.
     OFAC — see Section 10.4.
     Operating Lease means any lease of (or other agreement conveying the right
to use) any real or personal property by any Loan Party, as lessee, other than
any Capital Lease.
     PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     Parent — see the Preamble.
     Participant — see Section 15.6.2.
     Pension Plan means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA or the minimum
funding standards of ERISA (other than a Multiemployer Pension Plan), and as to
which the Company or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
     Perfection Certificate means a perfection certificate executed and
delivered to the Administrative Agent by a Loan Party.

- 12 -



--------------------------------------------------------------------------------



 



     Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.
     Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
     Prime Rate means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.
     Pro Rata Share means, with respect to a Lender’s obligation to make
Revolving Loans, participate in Letters of Credit, reimburse the Issuing Lender,
and receive payments of principal, interest, fees, costs, and expenses with
respect thereto and with respect to all matters as to a particular Lender,
(x) prior to the Aggregate Revolving Commitment being terminated or reduced to
zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the Aggregate Revolving Commitment and (y) from and after
the time the Aggregate Revolving Commitment has been terminated or reduced to
zero, the percentage obtained by dividing (i) the aggregate unpaid principal
amount of such Lender’s Revolving Outstandings (after settlement and repayment
of all Swing Line Loans by the Lenders) by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings.
     Refunded Swing Line Loan — see Section 2.2.4(c).
     Regulation D means Regulation D of the FRB.
     Regulation T means Regulation T of the FRB.
     Regulation U means Regulation U of the FRB.
     Regulation X means Regulation X of the FRB.
     Replacement Lender — see Section 8.7(b).
     Reportable Event means a reportable event as defined in Section 4043 of
ERISA and the regulations issued thereunder as to which the PBGC has not waived
the notification requirement of Section 4043(a), or the failure of a Pension
Plan to meet the minimum funding standards of Section 412 of the Code (without
regard to whether the Pension Plan is a plan described in Section 4021(a)(2) of
ERISA) or under Section 302 of ERISA.
     Required Lenders means, at any time, Lenders whose Pro Rata Shares are
equal to or in excess of 51% as determined pursuant to clause (c) of the
definition of Pro Rata Share.
     Revolving Commitment — see the definition of Commitment.

- 13 -



--------------------------------------------------------------------------------



 



     Revolving Loan — see Section 2.1.1.
     Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.
     SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
     Security Agreement means the Amended and Restated Security Agreement dated
as of the date hereof executed and delivered by the Loan Parties, together with
any joinders thereto and any other collateral security agreement executed by a
Loan Party, in each case in form and substance satisfactory to the
Administrative Agent.
     Specified Hedging Obligation means any Hedging Obligations of the Company
under any Specified Hedging Agreement and Specified Hedging Obligations means
all such obligations and liabilities collectively.
     Specified Hedging Agreement means any Hedging Agreement (a) entered into by
(i) a Co-Borrower and (ii) any Lender (as determined as of the date such Hedging
Agreement is entered into) or any affiliate thereof, as counterparty and (b)(i)
the covered transactions thereunder are the Revolving Loan or Obligations
hereunder or (ii) that has otherwise been designated by the Administrative
Agent, such Lender or such affiliate, as the case may be, and the Parent on
behalf of such Co-Borrower, by notice to the Administrative Agent, as a
Specified Hedging Agreement. The designation of any Hedging Agreement as a
Specified Hedging Agreement shall not create in favor of the Administrative
Agent, any Lender or affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any guarantor under this Agreement or the Loan Documents.
     Senior Officer means, with respect to any Loan Party, any of the chief
executive officer, the chief financial officer, the chief operating officer or
the treasurer of such Loan Party.
     Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
     Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.
     Subordinated Debt Documents means all documents and instruments relating to
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.
     Subordination Agreements means all subordination agreements executed by a
holder of Subordinated Debt in favor of the Administrative Agent and the Lenders
from time to time after the Closing Date.

- 14 -



--------------------------------------------------------------------------------



 



     Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.
     Swing Line Availability means the lesser of (a) the Swing Line Commitment
Amount and (b) the Revolving Loan Commitment (less Revolving Outstandings at
such time).
     Swing Line Commitment Amount means $20,000,000 as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.
     Swing Line Lender means LaSalle.
     Swing Line Loan — see Section 2.2.4.
     Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
     Term Loans means those term loans in the aggregate amount of $50,000,000
pursuant to the November 19 Agreement.
     Termination Date means the earlier to occur of (a) March 31, 2010 or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
13.
     Termination Event means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.
     Total Funded Debt means all Debt of the Company and its Subsidiaries,
determined on a consolidated basis, excluding, without duplication,
(a) contingent obligations in respect of Contingent Liabilities (except to the
extent constituting Contingent Liabilities in respect of Debt of a Person other
than any Loan Party), (b) Hedging Obligations and (c) Debt of the Company to
Subsidiaries and Debt of Subsidiaries to the Company or to other Subsidiaries.
     Total Funded Debt to EBITDA Ratio means, as of the last day of any Fiscal
Quarter, the ratio of (a) Total Funded Debt as of such day to (b) EBITDA for the
Computation Period ending on such day.

- 15 -



--------------------------------------------------------------------------------



 



     Total Plan Liability means, at any time, the present value of all vested
and unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
     type — see Section 2.2.1.
     UCC is defined in the Security Agreement.
     Unfunded Liability means the amount (if any) by which the actuarial present
value of projected benefits over periods of employee service (applying an
actuarial cost method) under all Pension Plans exceeds the actuarial value of
all assets allocable to those benefits, all determined as of the then most
recent valuation date for each Pension Plan, using PBGC actuarial assumptions
for single employer plan terminations.
     Unmatured Event of Default means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
     Withholding Certificate — see Section 7.6(d).
     Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
     1.2 Other Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.
               (b) Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
               (c) The term “including” is not limiting and means “including
without limitation.”
               (d) In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”, and the word “through” means “to
and including.”
               (e) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
               (f) This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such

- 16 -



--------------------------------------------------------------------------------



 



limitations, tests and measurements are cumulative and each shall be performed
in accordance with its terms.
               (g) This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties. Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.
SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
     2.1 Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
the Company as follows:
          2.1.1 Revolving Loan Commitment. Each Lender with a Revolving
Commitment agrees to make loans on a revolving basis (“Revolving Loans”) from
time to time until the Termination Date in such Lender’s Pro Rata Share of such
aggregate amounts as the Company may request from all Lenders; provided that the
Revolving Outstandings will not at any time exceed the Aggregate Revolving
Commitment (less the amount of any Swing Line Loans outstanding at such time)
          2.1.2 Increase in Revolving Commitment. The Company may, at its option
any time before the Termination Date, on no more than three occasions, seek to
increase the Revolving Commitment by up to an aggregate amount not exceeding
$50,000,000 (resulting in maximum Revolving Commitment of $200,000,000) upon
written notice to the Administrative Agent, which notice shall specify the
amount of any such incremental increase (which shall not be less than
$10,000,000) sought by the Company and shall be delivered at a time when no
Unmatured Event of Default or Event of Default has occurred and is continuing.
The Administrative Agent, subject to the consent of the Company, which shall not
be unreasonably withheld, may allocate the incremental increase (which may be
declined by any Lender (including in its sole discretion)) in the Revolving
Commitment on either a ratable basis to the Lenders or on a non pro-rata basis
to one or more Lenders and/or to other banks or entities reasonably acceptable
to the Administrative Agent and the Company which have expressed a desire to
accept the increase in Revolving Commitment. The Administrative Agent will then
notify each existing and potentially new Lender of such revised allocations of
the Revolving Commitment, including the desired increase. No increase in the
Revolving Commitment shall become effective until each of the existing or new
Lenders extending such incremental Revolving Commitment and the Company shall
have delivered to the Administrative Agent a document in form reasonably
satisfactory to the Administrative Agent pursuant to which any such existing
Lender states the amount of its Revolving Commitment increase, any such new
Lender states its Revolving Commitment amount and agrees to assume and accept
the obligations and rights of a Lender hereunder, and the Company accepts such
new Commitments. After giving effect to such increase in Revolving Commitment,
all Loans and all such other credit exposure shall be held ratably by the
Lenders in proportion to their respective Commitments, as revised to reflect the
increase in the Revolving Commitment. Upon any

- 17 -



--------------------------------------------------------------------------------



 




increase in Revolving Commitment pursuant to this Section, the Company shall pay
Administrative Agent for the ratable benefit of only the Lenders (including any
new Lender) whose Revolving Commitment are increased an upfront fee in an amount
equal to what is mutually agreed to among the Company, the Lenders whose
Revolving Commitments are increased and the Administrative Agent. Administrative
Agent will use its best efforts to arrange the increase in Revolving Commitment
sought by Company but is under no obligation to consummate any such increase.
Company will cooperate with Administrative Agent in such efforts.
          2.1.3 Term Loan Commitment. [Intentionally Deleted].
          2.1.4 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender
agrees to issue letters of credit, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the Issuing Lender (each, a “Letter of Credit”), at the request of and for the
account of the Company from time to time before the scheduled Termination Date
and, as more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $20,000,000
and (b) the Revolving Outstandings shall not at any time exceed the Aggregate
Revolving Commitment (less the amount of any Swing Line Loans outstanding at
such time).
     2.2 Loan Procedures.
          2.2.1 Various Types of Loans. Each Revolving Loan shall be divided
into tranches which are, either a Base Rate Loan or a LIBOR Loan (each a “type”
of Loan), as the Company shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the
same time, provided that not more than five (5) different Groups of LIBOR Loans
shall be outstanding at any one time. All borrowings, conversions and repayments
of Revolving Loans shall be effected so that each Lender will have a ratable
share (according to its Pro Rata Share) of all types and Groups of Loans.
          2.2.2 Borrowing Procedures. The Company shall give written notice
(each such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit D or telephonic notice (followed immediately by a Notice of Borrowing)
to the Administrative Agent of each proposed borrowing not later than (a) in the
case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of
such borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago
time, at least three Business Days prior to the proposed date of such borrowing.
Each such notice shall be effective upon receipt by the Administrative Agent,
shall be irrevocable, and shall specify the date, amount and type of borrowing
and, in the case of a LIBOR borrowing, the initial Interest Period therefor.
Promptly upon receipt of such notice, the Administrative Agent shall advise each
Lender thereof. Not later than 1:00 P.M., Chicago time, on the date of a
proposed borrowing, each Lender shall provide the Administrative Agent at the
office specified by the Administrative Agent with immediately available funds
covering such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 12 with respect to

- 18 -



--------------------------------------------------------------------------------



 



such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Company on the requested
borrowing date. Each borrowing shall be on a Business Day. Each Base Rate
borrowing shall be in an aggregate amount of at least $1,000,000 and an integral
multiple of $1,000,000, and each LIBOR borrowing shall be in an aggregate amount
of at least $5,000,000 and an integral multiple of at least $1,000,000.
          2.2.3 Conversion and Continuation Procedures. (a) Subject to
Section 2.2.1, the Company may, upon irrevocable written notice to the
Administrative Agent in accordance with clause (b) below:
               (A) elect, as of any Business Day, to convert any Loans (or any
part thereof in an aggregate amount of not less than $5,000,000 or a higher
integral multiple of $1,000,000) into Loans of the other type; or
               (B) elect, as of the last day of the applicable Interest Period,
to continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount of not less than $5,000,000 or a higher
integral multiple of $1,000,000) for a new Interest Period;
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$5,000,000 and an integral multiple of $1,000,000.
               (b) The Company shall give written notice (each such written
notice, a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit E or telephonic notice (followed immediately by a Notice of
Conversion/Continuation) to the Administrative Agent of each proposed conversion
or continuation not later than (i) in the case of conversion into Base Rate
Loans, 11:00 A.M., Chicago time, on the proposed date of such conversion and
(ii) in the case of conversion into or continuation of LIBOR Loans, 11:00 A.M.,
Chicago time, at least three Business Days prior to the proposed date of such
conversion or continuation, specifying in each case:
               (A) the proposed date of conversion or continuation;
               (B) the aggregate amount of Loans to be converted or continued;
               (C) the type of Loans resulting from the proposed conversion or
continuation; and
               (D) in the case of conversion into, or continuation of, LIBOR
Loans, the duration of the requested Interest Period therefor.
               (c) If upon the expiration of any Interest Period applicable to
LIBOR Loans, the Company has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, the Company shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.

- 19 -



--------------------------------------------------------------------------------



 



               (d) The Administrative Agent will promptly notify each Lender of
its receipt of a notice of conversion or continuation pursuant to this
Section 2.2.3 or, if no timely notice is provided by the Company, of the details
of any automatic conversion.
               (e) Any conversion of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall be subject to Section 8.4.
          2.2.4 Swing Line Facility.
               (a) The Administrative Agent shall notify the Swing Line Lender
upon the Administrative Agent’s receipt of any Notice of Borrowing. Subject to
the terms and conditions hereof, the Swing Line Lender may, in its sole
discretion, make available from time to time until the Termination Date advances
(each, a “Swing Line Loan”) in accordance with any such notice, notwithstanding
that after making a requested Swing Line Loan, the sum of the Swing Line
Lender’s Pro Rata Share of the Revolving Outstanding and all outstanding Swing
Line Loans, may exceed the Swing Line Lender’s Pro Rata Share of the Revolving
Commitment. The provisions of this Section 2.2.4 shall not relieve Lenders of
their obligations to make Revolving Loans under Section 2.1.1; provided that if
the Swing Line Lender makes a Swing Line Loan pursuant to any such notice, such
Swing Line Loan shall be in lieu of any Revolving Loan that otherwise may be
made by the Lenders pursuant to such notice. The aggregate amount of Swing Line
Loans outstanding shall not exceed at any time the Swing Line Availability.
Until the Termination Date, the Company may from time to time borrow, repay and
reborrow under this Section 2.2.4. Each Swing Line Loan shall be made pursuant
to a Notice of Borrowing delivered by the Company to the Administrative Agent in
accordance with Section 2.2.2. Any such notice must be given no later than 12:00
p.m., Chicago time, on the Business Day of the proposed Swing Line Loan. Unless
the Swing Line Lender has received at least one Business Day’s prior written
notice from the Required Lenders instructing it not to make a Swing Line Loan,
the Swing Line Lender shall, notwithstanding the failure of any condition
precedent set forth in Section 12.2, be entitled to fund that Swing Line Loan,
and to have such Lender make Revolving Loans in accordance with Section 2.2.4(c)
or purchase participating interests in accordance with Section 2.2.4(d).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, each Swing Line Loan shall constitute a Base Rate Loan. The Company
shall repay the aggregate outstanding principal amount of each Swing Line Loan
upon demand therefor by the Administrative Agent.
               (b) The entire unpaid balance of each Swing Line Loan and all
other noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.
               (c) The Swing Line Lender, at any time and from time to time no
less frequently than once weekly, shall on behalf of the Company (and the
Company hereby irrevocably authorizes the Swing Line Lender to so act on its
behalf) request each Lender with a Revolving Commitment (including the Swing
Line Lender) to make a Revolving Loan to the Company (which shall be a Base Rate
Loan) in an amount equal to that Lender’s Pro Rata Share of the principal amount
of all Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given that were made in conformity with Section 2.2.4(a). Unless
any of the events described in Section 13.1.4 has occurred (in which event the
procedures of Section

- 20 -



--------------------------------------------------------------------------------



 



2.2.4(d) shall apply) and regardless of whether the conditions precedent set
forth in this Agreement to the making of a Revolving Loan are then satisfied,
each Lender shall disburse directly to the Administrative Agent, its Pro Rata
Share on behalf of the Swing Line Lender, prior to 2:00 P.M., Chicago time, in
immediately available funds on the date that notice is given (provided that such
notice is given by 2:00 P.M., Chicago time, on such date). The proceeds of those
Revolving Loans shall be immediately paid to the Swing Line Lender and applied
to repay the Refunded Swing Line Loan.
               (d) If, prior to refunding a Swing Line Loan with a Revolving
Loan pursuant to Section 2.2.4(c), one of the events described in Section 13.1.4
has occurred, then, subject to the provisions of Section 2.2.4(e) below, each
Lender shall, on the date such Revolving Loan was to have been made for the
benefit of the Company, purchase from the Swing Line Lender an undivided
participation interest in the Swing Line Loan that were made in conformity with
Section 2.2.4(a) in an amount equal to its Pro Rata Share of such Swing Line
Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.
               (e) Each Lender’s obligation to make Revolving Loans in
accordance with Section 2.2.4(c) and to purchase participation interests in
accordance with Section 2.2.4(d) shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of any Unmatured Event of Default or Event of Default;
(iii) any inability of the Company to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time or (iv) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If and to the extent any Lender shall not have made such amount
available to the Administrative Agent or the Swing Line Lender, as applicable,
by 2:00 P.M., Chicago time, the amount required pursuant to Sections 2.2.4(c) or
2.2.4(d), as the case may be, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Swing Line Lender’s account forthwith on demand,
for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
     2.3 Letter of Credit Procedures.
          2.3.1 L/C Applications. The Company shall execute and deliver to the
Issuing Lender the Master Letter of Credit Agreement from time to time in
effect. The Company shall give notice to the Administrative Agent and the
Issuing Lender of the proposed issuance of each Letter of Credit on a Business
Day which is at least three Business Days (or such lesser number of days as the
Administrative Agent and the Issuing Lender shall agree in any particular
instance in their sole discretion) prior to the proposed date of issuance of
such Letter of Credit. Each such notice shall be accompanied by an L/C
Application, duly executed by the Company

- 21 -



--------------------------------------------------------------------------------



 




and in all respects satisfactory to the Administrative Agent and the Issuing
Lender, together with such other documentation as the Administrative Agent or
the Issuing Lender may request in support thereof, it being understood that each
L/C Application shall specify, among other things, the date on which the
proposed Letter of Credit is to be issued, the expiration date of such Letter of
Credit (which shall not be later than 25 days prior to the scheduled Termination
Date (unless such Letter of Credit is Cash Collateralized)) and whether such
Letter of Credit is to be transferable in whole or in part. Any Letter of Credit
outstanding after the scheduled Termination Date which is Cash Collateralized
for the benefit of the Issuing Lender shall be the sole responsibility of the
Issuing Lender. So long as the Issuing Lender has not received written notice
that the conditions precedent set forth in Section 12 with respect to the
issuance of such Letter of Credit have not been satisfied, the Issuing Lender
shall issue such Letter of Credit on the requested issuance date. The Issuing
Lender shall promptly advise the Administrative Agent of the issuance of each
Letter of Credit and of any amendment thereto, extension thereof or event or
circumstance changing the amount available for drawing thereunder. In the event
of any inconsistency between the terms of the Master Letter of Credit Agreement,
any L/C Application and the terms of this Agreement, the terms of this Agreement
shall control.
          2.3.2 Participations in Letters of Credit. Concurrently with the
issuance of each Letter of Credit, the Issuing Lender shall be deemed to have
sold and transferred to each Lender with a Revolving Loan Commitment, and each
such Lender shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.
          2.3.3 Reimbursement Obligations. (a) The Company hereby
unconditionally and irrevocably agrees to reimburse the Issuing Lender for each
payment or disbursement made by the Issuing Lender under any Letter of Credit
honoring any demand for payment made by the beneficiary thereunder, in each case
on the date that such payment or disbursement is made. Any amount not reimbursed
on the date of such payment or disbursement shall bear interest from the date of
such payment or disbursement to the date that the Issuing Lender is reimbursed
by the Company therefor, payable on demand, at a rate per annum equal to the
Base Rate from time to time in effect plus the Base Rate Margin from time to
time in effect plus, beginning on the third Business Day after receipt of notice
from the Issuing Lender of such payment or disbursement, 2%. The Issuing Lender
shall notify the Company and the

- 22 -



--------------------------------------------------------------------------------



 




Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of the Issuing
Lender to so notify the Company or the Administrative Agent shall not affect the
rights of the Issuing Lender or the Lenders in any manner whatsoever.
               (b) The Company’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Loan Party and the beneficiary named in any Letter of Credit),
(c) the validity, sufficiency or genuineness of any document which the Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.
          2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender
makes any payment or disbursement under any Letter of Credit issued in
accordance with the terms hereof and (a) the Company has not reimbursed the
Issuing Lender in full for such payment or disbursement by 11:00 A.M., Chicago
time, on the date of such payment or disbursement, (b) a Revolving Loan may not
be made in accordance with Section 2.3.2 or (c) any reimbursement received by
the Issuing Lender from the Company is or must be returned or rescinded upon or
during any bankruptcy or reorganization of the Company or otherwise, each other
Lender with a Revolving Loan Commitment shall be obligated to pay to the
Administrative Agent for the account of the Issuing Lender, in full or partial
payment of the purchase price of its participation in such Letter of Credit, its
Pro Rata Share of such payment or disbursement (but no such payment shall
diminish the obligations of the Company under Section 2.3.3), and, upon notice
from the Issuing Lender, the Administrative Agent shall promptly notify each
other Lender thereof. Each other Lender irrevocably and unconditionally agrees
to so pay to the Administrative Agent in immediately available funds for the
Issuing Lender’s account the amount of such other Lender’s Pro Rata Share of
such payment or disbursement. If and to the extent any Lender shall not have
made such amount available to the Administrative Agent by 2:00 P.M., Chicago
time, on the Business Day on which such Lender receives notice from the
Administrative Agent of such payment or disbursement (it being understood that
any such notice received after noon, Chicago time, on any Business Day shall be
deemed to have been received on the next following Business Day), such Lender
agrees to pay interest on such amount to the Administrative Agent for the
Issuing Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such

- 23 -



--------------------------------------------------------------------------------



 




amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect. Any Lender’s failure to make
available to the Administrative Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent such other Lender’s Pro
Rata Share of any such payment or disbursement.
     2.4 Commitments Several. The failure of any Lender to make a requested Loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.
     2.5 Certain Conditions. Except as otherwise provided in Sections 2.2.4 and
2.3.4 of this Agreement, no Lender shall have an obligation to make any Loan, or
to permit the continuation of or any conversion into any LIBOR Loan, and the
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.
     2.6 Appointment of the Parent as Agent for Co-Borrowers; Reliance by
Administrative Agent. Each Co-Borrower irrevocably appoints the Parent as its
agent hereunder to make requests on such Co-Borrower’s behalf under Section 2
hereof for borrowings to be made by such Co-Borrower and for Letters of Credit
to be issued for such Co-Borrower’s sole or joint account, to select on such
Co-Borrower’s behalf the interest rate to be applicable under Section 2 hereof
to Borrowings made by such Co-Borrower and to take any other action contemplated
by the Loan Documents with respect to credit extended hereunder to such
Co-Borrower. The Administrative Agent and the Lenders shall be entitled to
conclusively presume that any action by the Parent under the Loan Documents is
taken on behalf of any one or more of the relevant Co-Borrowers whether or not
the Parent so indicates.
SECTION 3 EVIDENCING OF LOANS.
     3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Revolving Commitment.
     3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and end.
The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid. The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of the
Company hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.
SECTION 4 INTEREST.

- 24 -



--------------------------------------------------------------------------------



 



     4.1 Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:
               (a) at all times while such Loan is a Base Rate Loan, at a rate
per annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin from time to time in effect; and
               (b) at all times while such Loan is a LIBOR Loan, at a rate per
annum equal to the sum of the LIBOR Rate applicable to each Interest Period for
such Loan plus the LIBOR Margin from time to time in effect;
provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest if not paid when due, from the due date until
paid, at the Base Rate applicable to Revolving Loans plus 2%), provided further
that such increase may thereafter be rescinded by the Required Lenders,
notwithstanding Section 15.1. Notwithstanding the foregoing, upon the occurrence
of an Event of Default under Section 13.1.1 or 13.1.4, such increase shall occur
automatically.
     4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall
be payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.
     4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.
     4.4 Computation of Interest. Interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days; provided that
calculations of interest with respect to Base Rate Loans shall be for the actual
number of days elapsed on the basis of a year of 365/366 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.
SECTION 5 FEES.
     5.1 Non-Use Fee. The Company agrees to pay to the Administrative Agent for
the account of each Lender a non-use fee, for the period from the Closing Date
to the Termination Date, at the Non-Use Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as

- 25 -



--------------------------------------------------------------------------------



 



adjusted from time to time) of the unused amount of the Aggregate Revolving
Commitment. For purposes of calculating usage under this Section, the Aggregate
Revolving Commitment shall be deemed used to the extent of Revolving
Outstandings. Such non-use fee shall be payable in arrears on the last day of
each calendar quarter and on the Termination Date for any period then ending for
which such non-use fee shall not have previously been paid. The non-use fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days.
     5.2 Letter of Credit Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a letter of credit fee for
each Letter of Credit equal to the L/C Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to time) of the undrawn
amount of such Letter of Credit (computed for the actual number of days elapsed
on the basis of a year of 360 days); provided that, unless the Required Lenders
otherwise consent, the rate applicable to each Letter of Credit shall be
increased by 2% per annum at any time that an Event of Default exists. Such
letter of credit fee shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit expires or is terminated) for the period from the date of the
issuance of each Letter of Credit (or the last day on which the letter of credit
fee was paid with respect thereto) to the date such payment is due or, if
earlier, the date on which such Letter of Credit expired or was terminated.
               (b) In addition, with respect to each Letter of Credit, the
Company agrees to pay to the Issuing Lender, for its own account, (i) such fees
and expenses as the Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations and (ii) a letter of credit fronting fee in the amount and at
the times agreed to by the Company and the Issuing Lender.
     5.3 Administrative Agent’s Fees. The Company agrees to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Company and the Administrative Agent including the fees set forth in
the Agent Fee Letter; it being understood that letter of credit fees which are
described in Section 5.2 shall be payable on the terms therein notwithstanding
that such fees may be described in the Agent Fee Letter.
SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
     6.1 Reduction or Termination of the Revolving Commitment.
          6.1.1 Voluntary Reduction or Termination of the Revolving Commitment.
The Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Aggregate Revolving Commitment to an
amount not less than the Revolving Outstandings plus the outstanding amount of
all Swing Line Loans. Any such reduction shall be in an amount not less than
$5,000,000 or a higher integral multiple of $1,000,000. Concurrently with any
reduction of the Aggregate Revolving Commitment to zero, the Company shall pay
all interest on the Revolving Loans, all non-use fees and all letter of credit
fees and shall Cash Collateralize in full all obligations arising with respect
to the Letters of Credit.

- 26 -



--------------------------------------------------------------------------------



 



          6.1.2 INTENTIONALLY OMITTED.
          6.1.3 All Reductions of the Revolving Commitment. All reductions of
the Aggregate Revolving Commitment shall reduce the Revolving Commitments of the
Lenders ratably according to their respective Pro Rata Shares.
     6.2 Prepayments.
          6.2.1 Voluntary Prepayments. The Company may from time to time prepay,
without premium or penalty (except as provided in Section 8.4), the Loans in
whole or in part; provided that the Company shall give the Administrative Agent
(which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to
$1,000,000 or a higher integral multiple of $1,000,000.
          6.2.2 Mandatory Prepayments. If on any day on which the Revolving
Commitment is reduced pursuant to Section 6.1 the Revolving Outstandings plus
the outstanding amount of the Swing Line Loan exceeds the Revolving Commitment,
the Company shall immediately prepay Revolving Loans or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.
     6.3 Manner of Prepayments.
          6.3.1 All Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $1,000,000 or a higher integral multiple of $1,000,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans
(other than the Swing Line Loans) shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.
     6.4 Repayments.
          6.4.1 Revolving Loans. The Revolving Loans of each Lender shall be
paid in full and the Revolving Commitment shall terminate on the Termination
Date.
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
     7.1 Making of Payments. All payments of principal or interest on the Notes,
and of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than 12:00 p.m., Chicago time, on the date due; and funds received
after that time shall be deemed to have been received by the Administrative
Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be

- 27 -



--------------------------------------------------------------------------------



 



made by the Company directly to the Lender entitled thereto without setoff,
counterclaim or other defense.
     7.2 Application of Certain Payments. So long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Sections 6.2 and 6.3. After the occurrence and during the
continuance of an Unmatured Event of Default or Event of Default, all amounts
collected or received by the Administrative Agent or any Lender as proceeds from
the sale of, or other realization upon, all or any part of the collateral shall
be applied as set forth in the Security Agreement. Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.
     7.3 Due Date Extension. If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.
     7.4 Setoff. The Company agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, the Company agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of the Company hereunder, whether or not then due,
any and all balances, credits, deposits, accounts or moneys of the Company then
or thereafter with the Administrative Agent or such Lender.
     7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan or (b) its participation in any Letter of Credit) in excess of its
applicable Pro Rata Share (determined pursuant to subpart (c) of the definition
of Pro Rata Share herein) of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.
     7.6 Taxes.
               (a) All payments made by the Company hereunder or under any Loan
Documents shall be made without setoff, counterclaim, or other defense. To the
extent permitted by applicable law, all payments hereunder or under the Loan
Documents (including any payment

- 28 -



--------------------------------------------------------------------------------



 



of principal, interest, or fees) to, or for the benefit, of any person shall be
made by the Company free and clear of and without deduction or withholding for,
or account of, any Taxes now or hereinafter imposed by any taxing authority.
               (b) If the Company makes any payment hereunder or under any Loan
Document in respect of which it is required by applicable law to deduct or
withhold any Taxes, the Company shall increase the payment hereunder or under
any such Loan Document such that after the reduction for the amount of Taxes
withheld (and any taxes withheld or imposed with respect to the additional
payments required under this Section 7.6(b)), the amount paid to the Lenders or
the Administrative Agent equals the amount that was payable hereunder or under
any such Loan Document without regard to this Section 7.6(b). To the extent the
Company withholds any Taxes on payments hereunder or under any Loan Document,
the Company shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
the Administrative Agent within 30 days after it has made payment to such
authority a receipt issued by such authority (or other evidence satisfactory to
the Administrative Agent) evidencing the payment of all amounts so required to
be deducted or withheld from such payment.
               (c) If any Lender or the Administrative Agent is required by law
to make any payments of any Taxes on or in relation to any amounts received or
receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such Lender or the Administrative Agent against (i) such Tax (and any
reasonable counsel fees and expenses associated with such Tax) and (ii) any
taxes imposed as a result of the receipt of the payment under this
Section 7.6(c). A certificate prepared in good faith as to the amount of such
payment by such Lender or the Administrative Agent shall, absent manifest error,
be final, conclusive, and binding on all parties.
               (d) (i) To the extent permitted by applicable law, each Lender
that is not a United States person within the meaning of Code section
7701(a)(30) (a “Non-U.S. Participant”) shall deliver to the Company and the
Administrative Agent on or prior to the Closing Date (or in the case of a Lender
that is an Assignee, on the date of such assignment to such Lender) two accurate
and complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate in, United
States withholding tax on interest payments to be made hereunder or any Loan. If
a Lender that is a Non-U.S. Participant is claiming a complete exemption from
withholding on interest pursuant to Sections 871(h) or 881(c) of the Code, the
Lender shall deliver (along with two accurate and complete original signed
copies of IRS Form W-8BEN) a certificate in form and substance reasonably
acceptable to Administrative Agent (any such certificate, a “Withholding
Certificate”). In addition, each Lender that is a Non-U.S. Participant agrees
that from time to time after the Closing Date, (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to the Company and the
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if

- 29 -



--------------------------------------------------------------------------------



 



applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.
                    (ii) Each Lender that is not a Non-U.S. Participant (other
than any such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax. To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate in any material respects
as result of change in circumstances with respect to the status of a Lender,
such Lender shall, to the extent permitted by applicable law, deliver to the
Company and the Administrative Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or Agent’s exemption from United
States backup withholding tax.
                    (iii) The Company shall not be required to pay additional
amounts to a Lender, or indemnify any Lender, under this Section 7.6 to the
extent that such obligations would not have arisen but for the failure of such
Lender to comply with Section 7.6(d).
                    (iv) Each Lender agrees to indemnify the Administrative
Agent and hold the Administrative Agent harmless for the full amount of any and
all present or future Taxes and related liabilities (including penalties,
interest, additions to tax and expenses, and any Taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
Section 7.6) which are imposed on or with respect to principal, interest or fees
payable to such Lender hereunder and which are not paid by the Company pursuant
to this Section 7.6, whether or not such Taxes or related liabilities were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date the Administrative Agent makes written demand therefor.
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
     8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to
Section 4), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by any Lender; or (ii) shall
impose on any Lender any other condition affecting its LIBOR Loans, its Note or
its obligation to make LIBOR Loans; and the result of anything described in
clauses (i) and (ii) above is to increase the cost to (or to impose a cost on)
such Lender (or any LIBOR Office of such Lender) of making or maintaining any
LIBOR Loan, or to reduce the amount of any sum received or receivable by such
Lender (or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be

- 30 -



--------------------------------------------------------------------------------



 



accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay directly to such
Lender such additional amount as will compensate such Lender for such increased
cost or such reduction, so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.
               (b) If any Lender shall reasonably determine that any change in,
or the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to the Administrative Agent), the Company shall pay to
such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which such Lender first
made demand therefor.
     8.2 Basis for Determining Interest Rate Inadequate or Unfair. If
               (a) the Administrative Agent reasonably determines (which
determination shall be binding and conclusive on the Company) that by reason of
circumstances affecting the interbank LIBOR market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate; or
               (b) the Required Lenders advise the Administrative Agent that the
LIBOR Rate as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of maintaining or funding LIBOR Loans
for such Interest Period (taking into account any amount to which such Lenders
may be entitled under Section 8.1) or that the making or funding of LIBOR Loans
has become impracticable as a result of an event occurring after the date of
this Agreement which in the opinion of such Lenders materially affects such
Loans;
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.

- 31 -



--------------------------------------------------------------------------------



 



     8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.
     8.4 Funding Losses. The Company hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.
     8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it
so elects, fulfill its commitment as to any LIBOR Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
     8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.

- 32 -



--------------------------------------------------------------------------------



 



     8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender
shall promptly notify the Company and the Administrative Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Section 8.2 or 8.3 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Company and the Administrative Agent). Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Company of) any event described in clause (i) or
(ii) above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.
               (b) If the Company becomes obligated to pay additional amounts to
any Lender pursuant to Section 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Section 8.2 or 8.3, the Company may
designate another bank which is acceptable to the Administrative Agent and the
Issuing Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.
     8.8 Conclusiveness of Statements; Survival of Provisions. Determinations
and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.
SECTION 9 REPRESENTATIONS AND WARRANTIES.
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to make Loans and issue and participate in
Letters of Credit hereunder, the Company represents and warrants to the
Administrative Agent and the Lenders that:
     9.1 Organization. Each Loan Party is validly existing and in good standing
under the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

-33-



--------------------------------------------------------------------------------



 



     9.2 Authorization; No Conflict. Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the borrowings by the Company hereunder, do
not and will not (a) require any consent or approval of any governmental agency
or authority (other than any consent or approval which has been obtained and is
in full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or
(iii) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents).
     9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
     9.4 Financial Condition. The audited consolidated financial statements of
the Company and its Subsidiaries as at February 28, 2005 and the unaudited
consolidated financial statements of the Company and the Subsidiaries as at
November 30, 2005, copies of each of which have been delivered to each Lender,
were prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.
     9.5 No Material Adverse Change. Since February 28, 2005, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.
     9.6 Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Company’s knowledge, threatened against any
Loan Party which might reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6. Other than any liability incident to such
litigation or proceedings, no Loan Party has any material contingent liabilities
not listed on Schedule 9.6 or permitted by Section 11.1.
     9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the
case of real property, marketable title to all of its properties and assets,
real and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.

-34-



--------------------------------------------------------------------------------



 



     9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of the
Company are owned as set forth on Schedule 9.8 as of the Closing Date, and all
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
is, directly or indirectly, owned by the Company. As of the Closing Date, except
as set forth on Schedule 9.8, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party.
     9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not
in the aggregate exceed twenty percent of the Total Plan Liability for all such
Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of Company, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.
               (b) All contributions (if any) have been made to any
Multiemployer Pension Plan that are required to be made by the Company or any
other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable law; neither the Company nor
any other member of the Controlled Group has withdrawn or partially withdrawn
from any Multiemployer Pension Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan; and neither the Company nor any other
member of the Controlled Group has received any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of any excise tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent.

-35-



--------------------------------------------------------------------------------



 



     9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
     9.11 Public Utility Holding Company Act. No Loan Party is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.
     9.12 Regulations T, U and X. The Company is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No use of the proceeds of the
Loans hereunder shall be in violation of Regulations T, U or X.
     9.13 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).
     9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of its assets is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.
     9.15 Environmental Matters. The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any Environmental Law and required for their respective ordinary
course operations, and for their reasonably anticipated future operations, and
each Loan Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party and could not reasonably be expected to
result,

-36-



--------------------------------------------------------------------------------



 



either individually or in the aggregate, in a Material Adverse Effect. No Loan
Party or any of its properties or operations is subject to, or reasonably
anticipates the issuance of, any written order from or agreement with any
Federal, state or local governmental authority, nor subject to any judicial or
docketed administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, arising
from operations prior to the Closing Date, or relating to any waste disposal, of
any Loan Party that would reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances.
     9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). Each Loan Party and
its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.
     9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property.
     9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which it was made; it being hereby acknowledged by the
Administrative Agent and the Lenders that any projections and forecasts provided
by the Company are based on good faith estimates and assumptions believed by the
Company to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results.
     9.19 Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

-37-



--------------------------------------------------------------------------------



 



     9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.
     9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.
     9.22 No Default. No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.
SECTION 10 AFFIRMATIVE COVENANTS.
     Until the expiration or termination of the Commitments and thereafter until
all Obligations hereunder and under the other Loan Documents are paid in full
and all Letters of Credit have been terminated, the Company agrees that, unless
at any time the Required Lenders shall otherwise expressly consent in writing,
it will:
     10.1 Reports, Certificates and Other Information. Furnish to the
Administrative Agent and each Lender:
          10.1.1 Annual Report. Promptly when available and in any event within
90 days after the close of each Fiscal Year a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, together with a comparison
with the previous Fiscal Year certified by a Senior Officer of the Company.
          10.1.2 Interim Reports. Promptly when available and in any event
within 45 days after the end of each Fiscal Quarter (except the last Fiscal
Quarter of each Fiscal Year), consolidated (and if requested by Agent,
consolidating) balance sheets of the Company and its Subsidiaries as of the end
of such Fiscal Quarter, together with consolidated (and, if requested by Agent,
consolidating) statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, certified by a Senior Officer of the
Company.
          10.1.3 Compliance Certificates. Contemporaneously with the furnishing
of a copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Company, containing a computation of each of the financial ratios
and restrictions set forth in Section 11.14 and to the effect that such officer
has not become

-38-



--------------------------------------------------------------------------------



 



aware of any Event of Default or Unmatured Event of Default that has occurred
and is continuing or, if there is any such event, describing it and the steps,
if any, being taken to cure it.
          10.1.4 Reports to the SEC and to Shareholders. Promptly upon the
filing or sending thereof, copies of all regular, periodic or special reports of
any Loan Party filed with the SEC; copies of all registration statements of any
Loan Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.
          10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Company or the Subsidiary affected thereby with
respect thereto:
               (a) the occurrence of an Event of Default or an Unmatured Event
of Default;
               (b) any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Company to the Lenders which has been
instituted or, to the knowledge of the Company, is threatened against any Loan
Party or to which any of the properties of any thereof is subject which might
reasonably be expected to have a Material Adverse Effect;
               (c) the institution of any steps by any member of the Controlled
Group or any other Person to terminate any Pension Plan, or the failure of any
member of the Controlled Group to make a required contribution to any Pension
Plan (if such failure is sufficient to give rise to a Lien under Section 302(f)
of ERISA) or to any Multiemployer Pension Plan, or the taking of any action with
respect to a Pension Plan which could result in the requirement that the Company
furnish a bond or other security to the PBGC or such Pension Plan, or the
occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of the
Company with respect to any post-retirement welfare benefit plan or other
employee benefit plan of the Company or another member of the Controlled Group,
or any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of an excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent;
               (d) any cancellation or material change in any insurance
maintained by any Loan Party; or
               (e) any other event (including (i) any violation of any
Environmental Law or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which might
reasonably be expected to have a Material Adverse Effect.
          10.1.6 Management Reports. Promptly upon receipt thereof, copies of
all detailed financial and management reports submitted to the Company by
independent auditors in

-39-



--------------------------------------------------------------------------------



 



connection with each annual or interim audit made by such auditors of the books
of the Company.
          10.1.7 Projections. As soon as practicable, and in any event not later
than 45 days after the commencement of each Fiscal Year, financial projections
for the Company and its Subsidiaries for such Fiscal Year (including quarterly
operating and cash flow budgets and, if requested by the Administrative Agent,
monthly operating and cash flow budgets) prepared in a manner consistent with
the projections delivered by the Company to the Lenders prior to the Closing
Date or otherwise in a manner reasonably satisfactory to the Administrative
Agent, accompanied by a certificate of a Senior Officer of the Company on behalf
of the Company to the effect that (a) such projections were prepared by the
Company in good faith, (b) the Company has a reasonable basis for the
assumptions contained in such projections and (c) such projections have been
prepared in accordance with such assumptions.
          10.1.8 Subordinated Debt and Related Transaction Notices. Promptly
following receipt, copies of any notices (including notices of default or
acceleration) received from any holder or trustee of, under or with respect to
any Subordinated Debt.
          10.1.9 Other Information. Promptly from time to time, such other
information concerning the Loan Parties as any Lender or the Administrative
Agent may reasonably request.
     10.2 Books, Records and Inspections. Keep, and cause each other Loan Party
to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform, after the occurrence and during the continuation of any
Event of Default, appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other collateral. All such
inspections or audits by the Administrative Agent shall be at the Company’s
expense; provided that so long as no Event of Default or Unmatured Event of
Default shall have occurred and be continuing (i) there shall be no more than
one (1) such inspection or audit per Fiscal Year and (ii) the maximum expense
for which the Company shall be responsible shall be $25,000.
     10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other
Loan Party to keep, all property useful and necessary in the business of the
Loan Parties in good working order and condition, ordinary wear and tear
excepted.

-40-



--------------------------------------------------------------------------------



 



               (b) Maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated, but which shall
insure against all risks and liabilities of the type identified on Schedule 9.16
and shall have insured amounts no less than, and deductibles no higher than,
those set forth on such schedule; and, upon request of the Administrative Agent
or any Lender, furnish to the Administrative Agent or such Lender a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by the Loan Parties. The Company shall cause each issuer of an
insurance policy to provide the Administrative Agent with an endorsement
(i) showing the Administrative Agent as loss payee with respect to each policy
of property or casualty insurance and naming the Administrative Agent and each
Lender as an additional insured with respect to each policy of liability
insurance, (ii) providing that 30 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to the Administrative Agent.
The Company shall execute and deliver to the Administrative Agent a collateral
assignment, in form and substance satisfactory to the Administrative Agent, of
each business interruption insurance policy maintained by the Company.
               (c) UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH
EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, AFTER NOT LESS
THAN FIFTEEN (15) DAYS WRITTEN NOTICE TO THE COMPANY, THE ADMINISTRATIVE AGENT
MAY PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.
     10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply,
and cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause

-41-



--------------------------------------------------------------------------------



 



(a) above, ensure, and cause each other Loan Party to ensure, that no person who
owns a controlling interest in or otherwise controls a Loan Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders;
(c) without limiting clause (a) above, comply, and cause each other Loan Party
to comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations; and (d) pay, and cause each other Loan Party to
pay, prior to delinquency, all taxes and other governmental charges against it
or any collateral, as well as claims of any kind which, if unpaid, could become
a Lien on any of its property; provided that the foregoing shall not require any
Loan Party to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.
     10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).
     10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of
Credit, solely to finance the repayment in full of the Term Loans, for working
capital purposes, for Acquisitions permitted by Section 11.5, for Capital
Expenditures and for other general business purposes; and not use or permit any
proceeds of any Loan to be used, either directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of “purchasing or carrying” any
Margin Stock.
     10.7 Employee Benefit Plans.
               (a) Maintain, and cause each other member of the Controlled Group
to maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.
               (b) Make, and cause each other member of the Controlled Group to
make, on a timely basis, all required contributions to any Multiemployer Pension
Plan.
               (c) Not, and not permit any other member of the Controlled Group
to (i) seek a waiver of the minimum funding standards of ERISA, (ii) terminate
or withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take
any other action with respect to any Pension Plan that would reasonably be
expected to entitle the PBGC to terminate, impose liability in respect of, or
cause a trustee to be appointed to administer, any Pension Plan, unless

-42-



--------------------------------------------------------------------------------



 



the actions or events described in clauses (i), (ii) and (iii) individually or
in the aggregate would not have a Material Adverse Effect.
     10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.
     10.9 Further Assurances. Except as otherwise provided in this Agreement,
take, and cause each other Loan Party to take, such actions as are necessary or
as the Administrative Agent or the Required Lenders may reasonably request from
time to time to ensure that the Obligations of each Loan Party under the Loan
Documents are secured by substantially all of the assets of the Company and each
domestic Subsidiary (as well as all Capital Securities of each domestic
Subsidiary and 65% of all Capital Securities of each direct foreign Subsidiary)
and guaranteed by each domestic Subsidiary (including, upon the acquisition or
creation thereof, any Subsidiary acquired or created after the Closing Date), in
each case as the Administrative Agent may determine, including (a) the execution
and delivery of guaranties, security agreements, pledge agreements, mortgages,
deeds of trust, financing statements and other documents, and the filing or
recording of any of the foregoing and (b) the delivery of certificated
securities and other collateral with respect to which perfection is obtained by
possession; provided, however, that to the extend the requirements of this
Section 10.9 are applicable to any new Subsidiary formed following the date
hereof, or applicable to a Subsidiary or assets acquired in connection with an
Acquisition where the entire consideration is less than $10,000,000, the Company
shall have 10 days following the date of such formation or Acquisition, as
applicable, to fully comply with the requirements of this Section 10.9. Further,
and notwithstanding anything to the contrary set forth above, pursuant to
Section 12.1.7(b) no Obligations of any Loan Party will be secured by any parcel
of real property owned or acquired by the Company or any Subsidiary thereof on
or after the date hereof with a net book value at such time of less than
$2,500,000 and for which no Mortgage was previously delivered to Administrative
Agent in connection with the November 19 Agreement.
SECTION 11 NEGATIVE COVENANTS
     Until the expiration or termination of the Commitments and thereafter until
all Obligations hereunder and under the other Loan Documents are paid in full
and all Letters of Credit have been terminated, the Company agrees that, unless
at any time the Required Lenders shall otherwise expressly consent in writing,
it will:

-43-



--------------------------------------------------------------------------------



 



     11.1 Debt. Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:
               (a) Obligations under this Agreement and the other Loan
Documents;
               (b) Debt secured by Liens permitted by Sections 11.2(d) and
11.2(h), and extensions, renewals and refinancings thereof; provided that the
aggregate amount of all such Debt at any time outstanding shall not exceed
$25,000,000;
               (c) Debt of the Company to any domestic Wholly-Owned Subsidiary
or Debt of any domestic Wholly-Owned Subsidiary to the Company or another
domestic Wholly-Owned Subsidiary; provided that such Debt shall be evidenced by
a demand note in form and substance reasonably satisfactory to the
Administrative Agent and pledged and delivered to the Administrative Agent
pursuant to the Collateral Documents as additional collateral security for the
Obligations, and the obligations under such demand note shall be subordinated to
the Obligations of the Company hereunder in a manner reasonably satisfactory to
the Administrative Agent;
               (d) Subordinated Debt;
               (e) Hedging Obligations approved by Administrative Agent and
incurred in favor of a Lender or an Affiliate thereof for bona fide hedging
purposes and not for speculation;
               (f) Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;
               (g) the Debt to be Repaid (so long as such Debt is repaid on the
Closing Date with the proceeds of the initial Loans hereunder);
               (h) the maximum amount of secured obligations at any one time
outstanding under and pursuant to the Factoring Facility, not to exceed
$30,000,000 in the aggregate, at any one time outstanding;
               (i) Debt assumed in connection with Acquisitions permitted under
Section 11.5 not to exceed $10,000,000 at any time outstanding;
               (j) Debt consisting of seller financing incurred in connection
with Acquisitions permitted under Section 11.5 not to exceed $10,000,000 at any
time outstanding; and
               (k) other unsecured Debt, in addition to the Debt listed above,
in an aggregate outstanding amount not at any time exceeding $20,000,000.
     11.2 Liens. Not, and not permit any other Loan Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

-44-



--------------------------------------------------------------------------------



 



               (a) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;
               (b) Liens arising in the ordinary course of business (such as
(i) Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;
               (c) Liens described on Schedule 11.2 as of the Closing Date;
               (d) subject to the limitation set forth in Section 11.1(b),
(i) Liens arising in connection with Capital Leases (and attaching only to the
property being leased), (ii) Liens existing on property at the time of the
acquisition thereof by any Loan Party (and not created in contemplation of such
acquisition) and (iii) Liens that constitute purchase money security interests
on any property securing debt incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within 20 days of the acquisition thereof and attaches
solely to the property so acquired;
               (e) attachments, appeal bonds, judgments and other similar Liens,
for sums not exceeding $5,000,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
               (f) easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party;
               (g) Liens arising under the Loan Documents;
               (h) Subject to the limitation set forth in Section 11.1(b), Liens
existing on assets acquired, or on the assets of Person acquired, in connection
with an Acquisition permitted by Section 11.5 (and not created in contemplation
of such Acquisition); and
               (i) the replacement, extension or renewal of any Lien permitted
by clause (c) above upon or in the same property subject thereto arising out of
the extension, renewal or replacement of the Debt secured thereby (without
increase in the amount thereof).
     11.3 Operating Leases. [INTENTIONALLY OMITTED].
     11.4 Restricted Payments. Not, and not permit any other Loan Party to,
(a) make any distribution to any holders of its Capital Securities unless both
before and after giving effect thereto no Event of Default or Unmatured Event of
Default would result therefrom (determined, in the case of the financial
covenants under Sections 11.14.1 and 11.14.2, as if such distribution

-45-



--------------------------------------------------------------------------------



 



had been made on the last day of the then-ending or most recently ended fiscal
quarter of the Company), (b) purchase or redeem any of its Capital Securities in
excess of $5,000,000 per annum, except in connection with the repurchase of
Capital Securities pursuant to and in accordance with the provisions of any
existing employee stock option or benefit plan, (c) pay any management fees or
similar fees to any of its equityholders or any Affiliate thereof (but excluding
compensation paid to employees who are holders of its Capital Securities which
compensation is reasonable and customary or has been approved by the
Compensation Committee of the Board of Directors of the Parent), (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any Subordinated Debt or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Subsidiary may pay dividends or make
other distributions to the Company or to a domestic Wholly-Owned Subsidiary; and
(ii) the Company may make regularly scheduled payments in respect of
Subordinated Debt to the extent permitted under the subordination provisions
thereof.
     11.5 Mergers, Consolidations, Sales. Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary) except for sales of inventory in the ordinary course of
business, or (c) sell or assign with or without recourse any receivables, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary; (ii) any sales of receivables pursuant
to the Factoring Facility, (iii) any such purchase or other acquisition by the
Company or any domestic Wholly-Owned Subsidiary of the assets or Capital
Securities of any Wholly-Owned Subsidiary; and (iv) any Acquisition by the
Company or any domestic Wholly-Owned Subsidiary where:
               (A) the business or division acquired are for use, or the Person
acquired is engaged, in businesses permitted by Section 11.10 hereof;
               (B) immediately before and after giving effect to such
Acquisition, no Event of Default or Unmatured Event of Default shall exist;
               (C) (i) the entire consideration to be paid by the Loan Parties
is comprised of common stock issued by the Parent or (ii) the aggregate
consideration to be paid by the Loan Parties (including any Debt assumed or
issued in connection therewith, the amount thereof to be calculated in
accordance with GAAP, but not including any common stock issued by the Parent as
part of the consideration thereof, for which the limitations set forth in this
Section 11.5(C) shall not apply) in connection with such Acquisition (or any
series of related Acquisitions) is less than $25,000,000;
               (D) immediately after giving effect to such Acquisition, the
Company is in pro forma compliance with all the financial ratios and
restrictions set forth in Section 11.14;
               (E) in the case of the Acquisition of any Person, the Board of
Directors or similar governing body of such Person has approved such
Acquisition;

-46-



--------------------------------------------------------------------------------



 



               (F) reasonably prior to an Acquisition wherein the entire
consideration is $10,000,000 or greater, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and, except in connection with liens which
will continue pursuant to applicable exceptions set forth in clauses (a) through
(i) of Section 11.2 lien release letters and other documents as the
Administrative Agent may require to evidence the termination of Liens on the
assets or business to be acquired;
               (G) not less than ten Business Days prior to an Acquisition
wherein the entire consideration is $10,000,000 or greater, the Administrative
Agent shall have received an acquisition summary with respect to the Person
and/or business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information) and operating
results (including financial statements for the most recent 12 month period for
which they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and the Company’s
calculation of pro forma EBITDA relating thereto;
               (H) the Administrative Agent shall have approved the Company’s
computation of pro forma EBITDA wherein the entire consideration is $10,000,000
or greater;
               (I) (1) consents have been obtained in favor of and delivered to
the Administrative Agent and the Lenders consenting to the collateral assignment
of rights and indemnities under the related Acquisition documents, (2) opinions
of counsel for the Loan Parties in favor of the Administrative Agent and the
Lenders as to the enforceability of such collateral assignment of rights and
indemnities under the related Acquisition documents, and (3) to the extent an
opinion of counsel to the selling party is delivered in connection with such
Acquisition, permission for the Administrative Agent and the Lenders to rely on
such opinion, each wherein the entire consideration is $10,000,000 or greater;
and
               (J) the provisions of Section 10.9 have been satisfied.
     Notwithstanding the foregoing requirements of this Section 11.5, for
Acquisitions where the entire consideration is less than $10,000,000 the
requirements of (iv)(F), (G), and (I) above shall be satisfied within sixty
(60) days following the consummation of the Acquisition and the requirements of
(iv)(H) above shall be waived.
     11.6 Modification of Organizational Documents; Factoring Facility. Not
permit the charter, by-laws or other organizational documents, or the Factoring
Facility of any Loan Party to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the
Lenders.
     11.7 Transactions with Affiliates. Not, and not permit any other Loan Party
to, enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its other Affiliates (other than the Loan Parties) which
is on terms which are less favorable than are obtainable from any Person which
is not one of its Affiliates.
     11.8 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other

-47-



--------------------------------------------------------------------------------



 



property or services if such contract requires that payment be made by it
regardless of whether delivery is ever made of such materials, supplies or other
property or services.
     11.9 Inconsistent Agreements. Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(i) pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary,
(ii) make loans or advances to any Loan Party or (iii) transfer any of its
assets or properties to any Loan Party, other than (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (B) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (C) customary provisions in
leases and other contracts restricting the assignment thereof.
     11.10 Business Activities. Not, and not permit any other Loan Party to,
engage in any line of business other than (a) the businesses engaged in on the
date hereof, (b) the printing, forms, and apparel business, (c) lines of
business which are similar or complementary thereto, and (d) lines of business
set forth in the Company’s strategic business plan, as it may be amended from
time to time by the Company.
     11.11 Investments. Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:
               (a) contributions by the Company to the capital of any
Wholly-Owned Subsidiary, or by any Subsidiary to the capital of any other
domestic Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations and such guaranty is secured by a
pledge of all of its Capital Securities and substantially all of its real and
personal property, in each case in accordance with Section 10.9;
               (b) Investments constituting Debt permitted by Section 11.1;
               (c) Contingent Liabilities permitted by Section 11.6 or Liens
permitted by Section 11.2;
               (d) Cash Equivalent Investments;
               (e) Investments in securities of Account Debtors received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors;
               (f) Investments to consummate Acquisitions permitted by
Section 11.5; and

-48-



--------------------------------------------------------------------------------



 



               (g) Investments listed on Schedule 11.11 as of the Closing Date.
provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (g) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.
     11.12 Restriction of Amendments to Certain Documents. Not amend or
otherwise modify, or waive any rights under, any documents relating to
Subordinated Debt if, in any case, such amendment, modification or waiver could
be adverse to the interests of the Lenders.
     11.13 Fiscal Year. Not change its Fiscal Year.
     11.14 Financial Covenants.
          11.14.1 Fixed Charge Coverage Ratio. Not permit the Fixed Charge
Coverage Ratio for any Computation Period to be less than 1.25:1.00. For
purposes of this Section 11.14.1, the measurement of EBITDA shall include the
pro form effect of Acquisitions during the relevant measurement period as if
such Acquisition had been consummated at the beginning of the relevant
measurement period.
          11.14.2 Total Funded Debt to EBITDA Ratio. Not permit the Total Funded
Debt to EBITDA Ratio as of the last day of any Computation Period to exceed
3.00:1.00. For purposes of this Section 11.14.2, the measurement of EBITDA shall
include the pro form effects of Acquisitions during the relevant measurement
period as if any Acquisition had been consummated at the beginning of the
relevant measurement period.
          11.14.3 Minimum Net Worth. Not permit the Consolidated Net Worth of
the Company to be less than $245,000,000 plus 25% of Consolidated Net Income
commencing with the Company’s fiscal quarter ending February 28, 2006. As used
herein “Consolidated Net Worth” means for the Company and its Subsidiaries, on a
consolidated basis, as at the end of any Fiscal Quarter, (i) the total amount of
all consolidated assets that, in accordance with GAAP, are properly shown as
such on the consolidated balance sheet of the Company and its Subsidiaries as at
the end of such Fiscal Quarter, prepared in accordance with GAAP (with Inventory
being valued at the lower of cost or market value), after deducting all proper
reserves (including reserves for depreciation and amortization), minus (ii) the
total amount of all consolidated liabilities of the Company and its Subsidiaries
that, in accordance with GAAP, are properly shown as such on such balance sheet.
     11.15 Cancellation of Debt. Not, and not permit any other Loan Party to,
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business, and except for the cancellation of debts or
claims not to exceed $100,000 in any Fiscal Year.

-49-



--------------------------------------------------------------------------------



 



     11.16 Contingent Liabilities. Except for those Contingent Liabilities of
the Company owed pursuant to this Agreement, not, and not permit any other Loan
Party to, incur any Contingent Liabilities.
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
     The obligation of each Lender to make its Loans and of the Issuing Lender
to issue Letters of Credit is subject to the following conditions precedent:
     12.1 Initial Credit Extension. The obligation of the Lenders to make the
initial Loans and the obligation of the Issuing Lender to issue its initial
Letter of Credit (whichever first occurs) is, in addition to the conditions
precedent specified in Section 12.2, subject to the conditions precedent that
(a) all Debt to be Repaid has been (or concurrently with the initial borrowing
will be) paid in full, and that all agreements and instruments governing the
Debt to be Repaid and that all Liens securing such Debt to be Repaid have been
(or concurrently with the initial borrowing will be) terminated and (b) the
Administrative Agent shall have received all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):
          12.1.1 Notes. A Note for each Lender.
          12.1.2 Authorization Documents. For each Loan Party, such Person’s
(a) charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.
          12.1.3 Consents, etc. Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the documents referred to in this Section 12.
          12.1.4 Letter of Direction. A letter of direction containing funds
flow information with respect to the proceeds of the Loans on the Closing Date.
          12.1.5 Security Agreement. A counterpart of the Security Agreement
executed by each Loan Party, together with all instruments, transfer powers and
other items required to be delivered in connection therewith.

-50-



--------------------------------------------------------------------------------



 



          12.1.6 Perfection Certificate. A Perfection Certificate completed and
executed by each Loan Party.
          12.1.7 Real Estate Documents. (a) With respect to each parcel of real
property owned by any Loan Party on the date hereof and for which a Mortgage was
previously delivered to Administrative Agent in connection with the November 19
Agreement, a duly executed First Amendment to Mortgage providing for the
continuation of the fully perfected Lien, in favor of the Administrative Agent,
in all right, title and interest of the Company or such Subsidiary in such real
property, together with:
                    (i) A “date down” endorsement to each existing ALTA Loan
Title Insurance Policy, issued by an insurer acceptable to the Administrative
Agent, insuring the Administrative Agent’s Lien on such real property and
containing such endorsements as the Administrative Agent may reasonably require
(it being understood that the amount of coverage, exceptions to coverage and
status of title set forth in such policy shall be acceptable to the
Administrative Agent);
                    (ii) copies of all documents of record not previously
delivered to Administrative Agent concerning such real property as shown on the
commitment for the ALTA Loan Title Insurance Policy referred to above;
                    (iii) original or certified copies of all insurance policies
required to be maintained with respect to such real property by this Agreement,
the applicable Mortgage or any other Loan Document;
                    (iv) if not previously delivered in connection with the
November 19 Agreement, a flood insurance policy concerning such real property,
if required by the Flood Disaster Protection Act of 1973.
               (b) With respect to each parcel of real property with a net book
value of $2,500,000 or greater owned on the date hereof or acquired at any time
after the date hereof, by any Loan Party, a duly executed Mortgage providing for
a fully perfected Lien, in favor of the Administrative Agent, in all right,
title and interest of the Company or such Subsidiary in such real property,
together with:
                    (i) an ALTA Loan Title Insurance Policy, issued by an
insurer acceptable to the Administrative Agent, insuring the Administrative
Agent’s Lien on such real property and containing such endorsements as the
Administrative Agent may reasonably require (it being understood that the amount
of coverage, exceptions to coverage and status of title set forth in such policy
shall be acceptable to the Administrative Agent);
                    (ii) copies of all documents of record concerning such real
property as shown on the commitment for the ALTA Loan Title Insurance Policy
referred to above;
                    (iii) original or certified copies of all insurance policies
required to be maintained with respect to such real property by this Agreement,
the applicable Mortgage or any other Loan Document;

-51-



--------------------------------------------------------------------------------



 



                    (iv) a survey certified to the Administrative Agent meeting
such standards as the Administrative Agent may reasonably establish and
otherwise reasonably satisfactory to the Administrative Agent; and
                    (v) a flood insurance policy concerning such real property,
if required by the Flood Disaster Protection Act of 1973.
Additionally, (x) in the case of any leased real property, a Collateral Access
Agreement from the landlord of such property waiving any landlord’s Lien in
respect of personal property kept at the premises subject to such lease and
(y) in the case of any mortgaged real property, a waiver from the mortgagee
thereof waiving any Lien in respect of personal property kept at the premises
subject to such Mortgage.
          12.1.8 Opinions of Counsel. Opinions of counsel for each Loan Party,
including local counsel reasonably requested by the Administrative Agent
including local counsel opinions in relation to the Mortgages referenced in
Section 12.1.7 hereof.
          12.1.9 Insurance. Evidence of the existence of insurance required to
be maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.
          12.1.10 Payment of Fees. Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses to the extent then due and payable
on the Closing Date, together with all Attorney Costs of the Administrative
Agent to the extent invoiced prior to the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute the Administrative Agent’s
reasonable estimate of Attorney Costs incurred or to be incurred by the
Administrative Agent through the closing proceedings (provided that such
estimate shall not thereafter preclude final settling of accounts between the
Company and the Administrative Agent).
          12.1.11 Solvency Certificate. If requested by the Administrative
Agent, a Solvency Certificate executed by a Senior Officer of the Company.
          12.1.12 Pro Forma; Financial Statements. [Intentionally Deleted].
          12.1.13 Environmental Reports. Environmental site assessment reports,
to the extent not previously delivered and if and to the extent requested by the
Administrative Agent.
          12.1.14 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party or any of
its Subsidiaries (under their present names and any previous names) as debtors,
together with (a) copies of such financing statements, (b) payoff letters
evidencing repayment in full of all Debt to be Repaid other than the Term Loan,
if any, the termination of all agreements relating thereto and the release of
all Liens granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing (other than Liens permitted by Section 11.2) and (c) such other
Uniform Commercial Code termination statements as the Administrative Agent may
reasonably request.

-52-



--------------------------------------------------------------------------------



 



          12.1.15 Filings, Registrations and Recordings. The Administrative
Agent shall have received each document (including Uniform Commercial Code
financing statements) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the collateral described therein,
prior to any other Liens (subject only to Liens permitted pursuant to
Section 11.2), in proper form for filing, registration or recording.
          12.1.16 Closing Certificate, Consents and Permits. A certificate
executed by an officer of the Company on behalf of the Company certifying the
matters set forth in Section 12.2.1 as of the Closing Date.
          12.1.17 Account Control Agreements. Amended and Restated Account
Control Agreements, as referred to in the Security Agreement, duly executed by
each of the Pledged Account Banks (as defined in the Security Agreement), the
applicable Loan Party and the Administrative Agent.
          12.1.18 Other. Such other documents as the Administrative Agent or any
Lender may reasonably request.
     12.2 Conditions. The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lender to issue each Letter of Credit is subject to the
following further conditions precedent that:
          12.2.1 Compliance with Warranties, No Default, etc. Both before and
after giving effect to any borrowing and the issuance of any Letter of Credit,
the following statements shall be true and correct:
               (a) the representations and warranties of each Loan Party set
forth in this Agreement and the other Loan Documents shall be true and correct
in all respects with the same effect as if then made (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); and
               (b) no Event of Default or Unmatured Event of Default shall have
then occurred and be continuing.
          12.2.2 Confirmatory Certificate. If requested by the Administrative
Agent or any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of the Company as to the matters set out in Section 12.2.1 (it
being understood that each request by the Company for the making of a Loan or
the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Administrative Agent or any Lender may reasonably request in support
thereof.
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

-53-



--------------------------------------------------------------------------------



 



     13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
          13.1.1 Non-Payment of the Loans, etc. Default in the payment when due
of the principal of any Loan; or default, and continuance thereof for five days
thereafter, in the payment when due of any interest, fee, reimbursement
obligation with respect to any Letter of Credit or other amount payable by the
Company hereunder or under any other Loan Document.
          13.1.2 Non-Payment of Other Debt. Any default shall occur under the
terms applicable to any Debt of any Loan Party in an aggregate amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $500,000 and such default shall (a) continue beyond any
applicable notice and cure periods, (b) consist of the failure to pay such Debt
when due, whether by acceleration or otherwise, or (c) accelerate the maturity
of such Debt or permit the holder or holders thereof, or any trustee or agent
for such holder or holders, to cause such Debt to become due and payable (or
require any Loan Party to purchase or redeem such Debt or post cash collateral
in respect thereof) prior to its expressed maturity.
          13.1.3 Other Material Obligations. Default in the payment when due, or
in the performance or observance of, any material obligation of, or condition
agreed to by, any Loan Party with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have a Material Adverse Effect.
          13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent
or generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.
          13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan
Party to comply with or to perform any covenant set forth in Section 10.1.5,
10.3(b) or 10.5 or Section 11; or (b) failure by any Loan Party to comply with
or to perform any other provision of this Agreement or any other Loan Document
(and not constituting an Event of Default under any other provision of this
Section 13) and continuance of such failure described in this clause (b) for
30 days.
          13.1.6 Representations; Warranties. Any representation or warranty
made by any Loan Party herein or any other Loan Document is breached or is false
or misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other

-54-



--------------------------------------------------------------------------------



 



writing furnished by any Loan Party to the Administrative Agent or any Lender in
connection herewith is false or misleading in any material respect on the date
as of which the facts therein set forth are stated or certified.
          13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a
Pension Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$3,500,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or
(d) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds
$3,500,000.
          13.1.8 Judgments. Final judgments which exceed an aggregate of
$2,500,000 shall be rendered against any Loan Party and shall not have been
paid, discharged or vacated or had execution thereof stayed pending appeal
within 30 days after entry or filing of such judgments.
          13.1.9 Invalidity of Collateral Documents, etc. Any Collateral
Document shall cease to be in full force and effect; or any Loan Party (or any
Person by, through or on behalf of any Loan Party) shall contest in any manner
the validity, binding nature or enforceability of any Collateral Document.
          13.1.10 Invalidity of Subordination Provisions, etc. Any subordination
provision in any document or instrument governing any Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any Subordinated
Debt, shall cease to be in full force and effect, or any Loan Party or any other
Person (including the holder of any applicable Subordinated Debt) shall contest
in any manner the validity, binding nature or enforceability of any such
provision.
          13.1.11 Change of Control. A Change of Control shall occur.
     13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations (other than any
outstanding Specified Hedging Obligations which would not pursuant to their
terms be, become or be declared to be then due and payable) hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration, or
notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent may (and, upon the written request of the
Required Lenders shall) declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Loans and all other Obligations
(other than any outstanding Specified Hedging Obligations which would not
pursuant to their terms be, become or be declared to be then due and payable)
hereunder to be

-55-



--------------------------------------------------------------------------------



 



due and payable and/or demand that the Company immediately Cash Collateralize
all or any Letters of Credit, whereupon the Commitments shall immediately
terminate (or be reduced, as applicable) and/or the Loans and other Obligations
(other than any outstanding Specified Hedging Obligations which would not
pursuant to their terms be, become or be declared to be then due and payable)
hereunder shall become immediately due and payable (in whole or in part, as
applicable) and/or the Company shall immediately become obligated to Cash
Collateralize the Letters of Credit (all or any, as applicable), all without
presentment, demand, protest or notice of any kind. The Administrative Agent
shall promptly advise the Company of any such declaration, but failure to do so
shall not impair the effect of such declaration. Any cash collateral delivered
hereunder shall be held by the Administrative Agent (without liability for
interest thereon) and applied to the Obligations arising in connection with any
drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Company, or as a court of competent jurisdiction may elect.
SECTION 14 THE AGENTS.
     14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 14.10) appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
     14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.
     14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts

-56-



--------------------------------------------------------------------------------



 



concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
     14.4 Exculpation of Administrative Agent. None of the Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.
     14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     14.6 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default or Unmatured
Event of Default

-57-



--------------------------------------------------------------------------------



 



except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Company referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.
     14.7 Credit Decision. Each Lender acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.
     14.8 Indemnification. Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that no Lender shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses

- 58 -



--------------------------------------------------------------------------------



 



(including Attorney Costs and Taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.
     14.9 Administrative Agent in Individual Capacity. LaSalle and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though LaSalle were not the Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to
their Loans (if any), LaSalle and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though LaSalle were not the Administrative Agent, and the terms “Lender” and
“Lenders” include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.
     14.10 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Company (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
     14.11 Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by the Administrative

- 59 -



--------------------------------------------------------------------------------



 



Agent under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of the Company hereunder
and the expiration or termination of all Letters of Credit; (ii) constituting
property sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder; or (iii) subject to Section 15.1, if approved,
authorized or ratified in writing by the Required Lenders; or (b) to subordinate
its interest in any collateral to any holder of a Lien on such collateral which
is permitted by Section 11.2(d)(i) or (d)(iii) (it being understood that the
Administrative Agent may conclusively rely on a certificate from the Company in
determining whether the Debt secured by any such Lien is permitted by
Section 11.1(b)). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release,
or subordinate its interest in, particular types or items of collateral pursuant
to this Section 14.11. Each Lender hereby authorizes the Administrative Agent to
give blockage notices in connection with any Subordinated Debt at the direction
of Required Lenders and agrees that it will not act unilaterally to deliver such
notices.
     14.12 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
               (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such
judicial proceedings; and
               (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or

- 60 -



--------------------------------------------------------------------------------



 



to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
     14.13 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     14.14 Relationship Among Lenders. The obligations of each Lender and each
Issuing Bank under this Agreement are several. Neither the Administrative Agent,
any Issuing Bank, nor any Lender shall be liable for the failure of any Lender
or any Issuing Bank to perform its obligations under this Agreement. Each Lender
and each Issuing Bank agrees that it will not take any legal action, or
institute any action or proceedings, against the company or any Loan Party or
with respect to any Collateral, without the prior written consent of the
Required Lenders.
     14.15 Benefit of Article. The provisions contained in this Article are
solely for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders and are not for the benefit of, nor may they be relied upon by, the
Company, any Loan Party, or any third party.
SECTION 15 GENERAL.
     15.1 Waiver; Amendments. No delay on the part of the Administrative Agent
or any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such Lender, (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or any
fees payable hereunder without the written consent of each Lender directly
affected thereby, (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby; or (d) waive any Unmatured Event of Default or
Event of Default or release any party from its obligations under the Guaranty or
all or any substantial part of the collateral granted under the Collateral
Documents, change the definition of Required Lenders,

- 61 -



--------------------------------------------------------------------------------



 



any provisions of Section 14, any provision of this Section 15.1 or reduce the
aggregate Pro Rata Share required to effect an amendment, modification, waiver
or consent, without, in each case, the written consent of all Lenders. No
provision of Section 14 or other provision of this Agreement affecting the
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of the Administrative Agent. No provision of this
Agreement relating to the rights or duties of the Issuing Lender in its capacity
as such shall be amended, modified or waived without the consent of the Issuing
Lender. No provision of this Agreement relating to the rights or duties of the
Swing Line Lender in its capacity as such shall be amended, modified or waived
without the consent of the Swing Line Lender.
     15.2 Confirmations. The Company and each holder of a Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.
     15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.
     15.4 Computations. Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
(or any related definition) to eliminate or to take into account the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend Section 10
(or any related definition) for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Company and the Required Lenders.
     15.5 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all

- 62 -



--------------------------------------------------------------------------------



 



other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
after an Event of Default in connection with the collection of the Obligations
or the enforcement of this Agreement the other Loan Documents or any such other
documents or during any workout, restructuring or negotiations in respect
thereof. In addition, the Company agrees to pay, and to save the Administrative
Agent and the Lenders harmless from all liability for, any fees of the Company’s
auditors in connection with any reasonable exercise by the Administrative Agent
and the Lenders of their rights pursuant to Section 10.2. All Obligations
provided for in this Section 15.5 shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.
     15.6 Assignments; Participations.
          15.6.1 Assignments. (a) Any Lender may at any time assign to one or
more Persons (any such Person, an “Assignee”) all or any portion of such
Lender’s Loans and Commitments, with the prior written consent of the
Administrative Agent, the Issuing Lender (for an assignment of the Revolving
Loans and the Revolving Commitment) and, so long as no Event of Default exists,
the Company (which consents shall not be unreasonably withheld or delayed and
shall not be required for an assignment by a Lender to a Lender or an Affiliate
of a Lender). Except as the Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender. The
Company and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of
Exhibit D hereto (an “Assignment Agreement”) executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500. No
assignment may be made to any Person if at the time of such assignment the
Company would be obligated to pay any greater amount under Section 7.6 or 8 to
the Assignee than the Company is then obligated to pay to the assigning Lender
under such Sections (and if any assignment is made in violation of the
foregoing, the Company will not be required to pay such greater amounts). Any
attempted assignment not made in accordance with this Section 15.6.1 shall be
treated as the sale of a participation under Section 15.6.2. The Company shall
be deemed to have granted its consent to any assignment requiring its consent
hereunder unless the Company has expressly objected to such assignment within
three Business Days after notice thereof.
               (b) From and after the date on which the conditions described
above have been met, (i) such Assignee shall be deemed automatically to have
become a party hereto and, to the extent that rights and obligations hereunder
have been assigned to such Assignee pursuant to such Assignment Agreement, shall
have the rights and obligations of a Lender hereunder and (ii) the assigning
Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
(other than its indemnification rights) and obligations hereunder. Upon the
request of the Assignee (and, as applicable, the assigning Lender) pursuant to
an effective Assignment

- 63 -



--------------------------------------------------------------------------------



 



Agreement, the Company shall execute and deliver to the Administrative Agent for
delivery to the Assignee (and, as applicable, the assigning Lender) a Note in
the principal amount of the Assignee’s Pro Rata Share of the Revolving
Commitment plus the principal amount of the Assignee’s Term Loan (and, as
applicable, a Note in the principal amount of the Pro Rata Share of the
Revolving Commitment retained by the assigning Lender plus the principal amount
of the Term Loan retained by the assigning Lender). Each such Note shall be
dated the effective date of such assignment. Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to the Company any prior
Note held by it.
               (c) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          15.6.2 Participations. Any Lender may at any time sell to one or more
Persons participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder, (c) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender and (d) the
Lender shall send notice to the Administrative Agent and the Administrative
Agent shall send notice to the Company, which shall include the name of the
Participant and the size of the participation. No Participant shall have any
direct or indirect voting rights hereunder except with respect to any event
described in Section 15.1 expressly requiring the unanimous vote of all Lenders
or, as applicable, all affected Lenders. Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant. The Company agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.6 or
8 as if it were a Lender (provided that on the date of the participation no
Participant shall be entitled to any greater compensation pursuant to
Section 7.6 or 8 than would have been paid to the participating Lender on such
date if no participation had been sold and that each Participant complies with
Section 7.6(d) as if it were an Assignee).
     15.7 Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective

- 64 -



--------------------------------------------------------------------------------



 



unless and until the Assignment Agreement is accepted and registered in the
Register. All records of transfer of a Lender’s interest in the Register shall
be conclusive, absent manifest error, as to the ownership of the interests in
the Loans. The Administrative Agent shall not incur any liability of any kind
with respect to any Lender with respect to the maintenance of the Register.
     15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY AND ALL ISSUES ARISING THEREUNDER, INCLUDING THE VALIDITY
AND ENFORCEABILITY SHALL BE DETERMINED UNDER THE INTERNAL LAWS OF THE STATE OF
ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
     15.9 Confidentiality. As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts the
Administrative Agent or such Lender applies to maintain the confidentiality of
its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential (it being
understood that the information provided pursuant to Section 10.1.7 and
financial information delivered on a pro forma basis in connection with an
acquisition shall be confidential information subject to the provisions of this
Section 15.9), except that the Administrative Agent and each Lender may disclose
such information (a) to Persons employed or engaged by the Administrative Agent
or such Lender in evaluating, approving, structuring, collecting, or
administering the Loans and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association that agrees to be bound by the terms of this
Section 15.9, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender and agrees to be bound by the provisions of this Section 15.9; (g) to any
Affiliate of the Administrative Agent, the Issuing Lender or any other Lender
who may provide Bank Products to the Loan Parties that agrees to be bound by the
terms of this Section 15.9; or (h) that ceases to be confidential through no
fault of the Administrative Agent or any Lender. Notwithstanding the foregoing,
the Company consents to the publication by the Administrative Agent or any
Lender of a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement, and the Administrative Agent
reserves the right to provide to industry trade

- 65 -



--------------------------------------------------------------------------------



 



organizations information necessary and customary for inclusion in league table
measurements, provided that such shall not include material non-public
information.
     15.10 Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Company and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.
     15.11 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
     15.12 Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.
     15.13 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
     15.14 Successors and Assigns. This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Company may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.
     15.15 Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

- 66 -



--------------------------------------------------------------------------------



 



     15.16 Customer Identification — USA Patriot Act Notice. Each Lender and
LaSalle (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or LaSalle, as applicable, to
identify the Loan Parties in accordance with the Act.
     15.17 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY

- 67 -



--------------------------------------------------------------------------------



 



MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.
     15.18 Nonliability of Lenders. The relationship between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Company agrees, on behalf of itself and each
other Loan Party, that neither the Administrative Agent nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The
Company acknowledges that it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents to which
it is a party. No joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders
     15.19 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY

- 68 -



--------------------------------------------------------------------------------



 



CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE COMPANY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     15.20 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
SECTION 16 CROSS-GUARANTY.
     16.1 Cross-Guaranty. Each Co-Borrower hereby agrees that such Co-Borrower
is jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to the Administrative Agent and Lenders by each other
Co-Borrower. Each Co-Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, that its
obligations under this Section 16 shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 16 shall be absolute and unconditional, irrespective of, and
unaffected by,
               (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Co-Borrower is or may
become a party;
               (b) the absence of any action to enforce this Agreement
(including this Section 16) or any other Loan Document or the waiver or consent
by the Administrative Agent and Lenders with respect to any of the provisions
thereof;
               (c) the insolvency of any Co-Borrower or Subsidiary; or
               (d) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
Each Co-Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.

- 69 -



--------------------------------------------------------------------------------



 



     16.2 Waivers by Co-Borrowers. Each Co-Borrower expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel the Administrative Agent or Lenders to
marshal assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Co-Borrower or Subsidiary, any other party or against any
security for the payment and performance of the Obligations before proceeding
against, or as a condition to proceeding against, such Co-Borrower. It is agreed
among each Co-Borrower, the Administrative Agent and Lenders that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Loan Documents and that, but for the provisions of this Section 16 and
such waivers, the Administrative Agent and Lenders would decline to enter into
this Agreement.
     16.3 Benefit of Guaranty. Each Co-Borrower agrees that the provisions of
this Section 16 are for the benefit of the Administrative Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Co-Borrower and the
Administrative Agent or Lenders, the obligations of such other Co-Borrower under
the Loan Documents.
     16.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 16.7, each Co-Borrower hereby expressly and irrevocably waives any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Co-Borrower acknowledges and
agrees that this waiver is intended to benefit the Administrative Agent and
Lenders and shall not limit or otherwise affect such Co-Borrower’s liability
hereunder or the enforceability of this Section 16, and that the Administrative
Agent, Lenders and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this
Section 16.4.
     16.5 Election of Remedies. If the Administrative Agent or any Lender may,
under applicable law, proceed to realize its benefits under any of the Loan
Documents, the Administrative Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Section 16. If, in the exercise of any of its
rights and remedies, the Administrative Agent or any Lender shall forfeit any of
its rights or remedies, including its right to enter a deficiency judgment
against any Co-Borrower or any other Person, whether because of any applicable
laws pertaining to “election of remedies” or the like, each Co-Borrower hereby
consents to such action by the Administrative Agent or such Lender and waives
any claim based upon such action, even if such action by the Administrative
Agent or such Lender shall result in a full or partial loss of any rights of
subrogation that each Co-Borrower might otherwise have had but for such action
by the Administrative Agent or such Lender. Any election of remedies that
results in the denial or impairment of the right of the Administrative Agent or
any Lender to seek a deficiency judgment against any Co-Borrower shall not
impair any other Co-Borrower’s obligation to pay the full amount of the
Obligations.
     16.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Co-Borrower’s liability under this Section 16 (which liability is
in any event in addition to

- 70 -



--------------------------------------------------------------------------------



 



amounts for which such Co-Borrower is primarily liable under Section 2) shall be
limited to an amount not to exceed as of any date of determination the greater
of:
               (a) the net amount of all Loans advanced to any other Co-Borrower
under this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Co-Borrower; and
               (b) the amount that could be claimed by the Administrative Agent
and Lenders from such Co-Borrower under this Section 16 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Co-Borrower’s right of contribution and
indemnification from each other Co-Borrower under Section 16.7.
     16.7 Contribution with Respect to Guaranty Obligations.
               (a) To the extent that any Co-Borrower shall make a payment under
this Section 16 of all or any of the Obligations (other than Loans made to that
Co-Borrower for which it is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Co-Borrower, exceeds the amount that such Co-Borrower would
otherwise have paid if each Co-Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such
Co-Borrower’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Co-Borrowers as determined immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Obligations and termination of the Commitments, such Co-Borrower shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Co-Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
               (b) As of any date of determination, the “Allocable Amount” of
any Co-Borrower shall be equal to the maximum amount of the claim that could
then be recovered from such Co-Borrower under this Section 16 without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.
               (c) This Section 16.7 is intended only to define the relative
rights of Co-Borrowers and nothing set forth in this Section 16.7 is intended to
or shall impair the obligations of Co-Borrowers, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Agreement, including Section 16.1. Nothing contained in this
Section 16.7 shall limit the liability of any Co-Borrower to pay the Loans made
directly or indirectly to that Co-Borrower and accrued interest, fees and
expenses with respect thereto for which such Co-Borrower shall be primarily
liable.

- 71 -



--------------------------------------------------------------------------------



 



               (d) The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Co-Borrower to which such contribution and indemnification is owing.
               (e) The rights of the indemnifying Co-Borrowers against other
Co-Borrowers under this Section 16.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.
     16.8 Liability Cumulative. The liability of Co-Borrowers under this Section
16 is in addition to and shall be cumulative with all liabilities of each
Co-Borrower to the Administrative Agent and Lenders under this Agreement and the
other Loan Documents to which such Co- Borrower is a party or in respect of any
Obligations or obligation of the other Co-Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.
     16.9 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Co-Borrowers under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Co-Borrowers, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Co-Borrower hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
     16.10 Benefit to Co-Borrowers. All of the Co-Borrowers and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Co-Borrower and each Subsidiary
will derive substantial direct and indirect benefit from the extension of credit
hereunder.
[signature pages follow]

- 72 -



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.

     
 
  CO-BORROWERS :
 
   
 
  Ennis, Inc.
 
  Ennis Business Forms of Kansas, Inc.
 
  Connolly Tool and Machine Co.
 
  Admore, Inc.
 
  PFC Products, Inc.
 
  Ennis Acquisitions, Inc.
 
  Northstar Computer Forms, Inc.
 
  General Financial Supply, Inc.
 
  Calibrated Forms Co. Inc.
 
  Crabar/GBF, Inc.
 
  Royal Business Forms, Inc.
 
  Alstyle Apparel LLC
 
  A and G, Inc.
 
  Alstyle Ensenada LLC
 
  Alstyle Hermosilla LLC
 
  Diaco USA, LLC
 
  Tennessee Business Forms Company d/b/a
Avant-Garde
 
  TBF Realty, LLC, a Delaware limited liability
company

             
 
  By:        
 
     
 
     Keith S. Walters, President of each      
 
      American Forms I, L.P.    
 
      Adams McClure I, L.P.    
 
      Texas EBF, L.P.    
 
      Ennis Sales, L.P.    
 
      Ennis Management, L.P.    
 
           
 
  By:   Ennis, Inc., the sole general partner of each    
 
           
 
  By:        
 
     
 
     Keith S. Walters, President    

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL         ASSOCIATION, as Administrative
Agent,
Arranger, as Issuing Lender and as a Lender            
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as a Lender    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as
Syndication Agent and as a Lender            
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Documentation         Agent and as a
Lender    
 
           
 
  By:        
 
  Title:        
 
     
 
   

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NA, as a Lender    
 
           
 
  By:        
 
  Title:        
 
     
 
   

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
LENDERS AND PRO RATA SHARES

                      REVOLVING     LENDER   COMMITMENT   PRO RATA SHARE
LaSalle Bank National Association
  $ 40,000,000       26.6666666667 %
Compass Bank
  $ 20,000,000       13.3333333333 %
JPMorgan Chase Bank, N.A.
  $ 30,000,000       20.0000000000 %
Wachovia Bank, NA
  $ 20,000,000       13.3333333333 %
Bank of America, N.A.
  $ 40,000,000       26.6666666667 %
TOTALS
  $ 150,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



ANNEX B
ADDRESSES FOR NOTICES
ENNIS, INC. and the other CO-BORROWERS
2441 Presidential Parkway
Midlothian, Texas 76065

     
Attention:
  Rich Travis — Chief Financial Officer
Telephone:
  972-775-9805
Facsimile:
  800-579-4271

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender
Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance
135 South LaSalle Street
Chicago, Illinois 60603
Attention: John Mostofi
Telephone: (312) 904-8141
Facsimile: (312) 904-4269
All Other Notices
135 South LaSalle Street
Chicago, Illinois 60603
Attention: John Mostofi
Telephone: (312) 904-8141
Facsimile: (312) 904-4269
JPMorgan Chase Bank, N.A.
1717 Main Street
3rd Floor / TX1-2436
Dallas, Texas 75201
Attention: J. Patrick Brockette
Telephone: (214) 290-2453
Facsimile: (214) 290-2453
Compass Bank
8080 North Central Expressway, Suite 250
Dallas, Texas 75206
Attention: Carol Martin
Telephone: (214) 706-8024
Facsimile: (214) 890-8625

 



--------------------------------------------------------------------------------



 



Bank of America, N.A.
Vice President, Commercial Banking
901 Main Street, 68th Floor
TX1-492-68-05
Dallas, Texas 75202
Attention: Michael F. Murray
Telephone: (214) 209-0323
Facsimile: (214) 209-9560
Wachovia Bank, NA
5080 Spectrum Drive
Suite 500 East
Addison, Texas 75001
Attention: Gideon Oosthuizen
Telephone: (972) 419-3658
Facsimile: (972) 419-3136

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF
REVOLVING NOTE

Executed as of the 31st day of   No.                     March, 2006 at Chicago,
Illinois.           Amount $                        

     FOR VALUE RECEIVED, the Undersigned, jointly and severally, promise to pay
to the order of                                                             
(hereinafter, together with any holder hereof, called “Lender”), at the main
office of Agent (as defined below) or pursuant to such other instructions or at
such other address as it shall designate), the principal sum of
                                                                                
Dollars ($                                        ) plus the aggregate unpaid
principal amount of all advances made by Lender to the Undersigned pursuant to
and in accordance with Section 2 of the Credit Agreement (as hereinafter
defined) in excess of such amount, or, if less, the aggregate unpaid principal
amount of all advances made by Lender to the Undersigned pursuant to and in
accordance with Section 2 of the Credit Agreement. The Undersigned, jointly and
severally, further promise to pay interest on the outstanding principal amount
hereof on the dates and at the rates provided in the Credit Agreement from the
date hereof until payment in full hereof.
     This Note was delivered pursuant to that certain Amended and Restated
Credit Agreement of even date herewith (as amended, amended and restated or
otherwise modified from time to time, the “Credit Agreement”) as it may be
amended from time to time, together with all exhibits thereto, dated as of
March 31, 2006 among LaSalle Bank National Association as agent (“Agent”) for
Lender and the other lenders from time to time party thereto and the
Undersigned, and a certain Amended and Restated Security Agreement dated as of
March ___, 2006 (as amended, amended and restated or otherwise modified from
time to time, the “Security Agreement”) by the Undersigned in favor of Agent for
the benefit of Lender and the other Lenders, and other related loan documents of
even date herewith (collectively, with the Credit Agreement and the Security
Agreement, and as each may be amended or otherwise modified from time to time,
the “Financing Agreements”). All terms which are capitalized and used herein
(which are not otherwise defined herein) shall have the meaning ascribed to such
term in the Credit Agreement.
     The Undersigned hereby authorize the Agent and Lender to charge any account
of the Undersigned for all sums due hereunder. If payment hereunder becomes due
and payable on a Saturday, Sunday or legal holiday under the laws of the United
States or the State of Illinois, the due date thereof shall be extended to the
next succeeding business day, and interest shall be payable thereon at the rate
specified during such extension. Credit shall be given for payments made in the
manner and at the times provided in the Credit Agreement. It is the intent of
the parties that the rate of interest and other charges to the Undersigned under
this Note shall be lawful; therefore, if for any reason the interest or other
charges payable hereunder are found by a court of competent jurisdiction, in a
final determination, to exceed the limit which Lender may lawfully charge the
Undersigned, then the obligation to pay interest or other charges shall

A1 - 1



--------------------------------------------------------------------------------



 



automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to the
Undersigned.
     The principal and all accrued interest hereunder may be prepaid by the
Undersigned, in part or in full, at any time.
     The Undersigned waive every defense, counterclaim or setoff which the
Undersigned may now have or hereafter may have to any action by Agent or Lender
in enforcing this Note and/or any of the other Obligations, or in enforcing
Agent’s rights in the Collateral and ratifies and confirms whatever Agent and
Lender may do pursuant to the terms hereof and of the Financing Agreements and
with respect to the Collateral and agrees that neither Agent nor Lender shall be
liable for any error in judgment or mistakes of fact or law.
     The Undersigned, any other party liable with respect to the Obligations and
any and all endorsers and accommodation parties, and each one of them, if more
than one, waive any and all presentment, demand, notice of dishonor, protest,
notice of intent to accelerate, notice of acceleration, and all other notices
and demands in connection with the enforcement of Agent’s and Lender’s rights
hereunder.
     The loan evidenced hereby has been made and this Note has been delivered at
Chicago, Illinois. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be binding upon
the Undersigned and the Undersigned’s heirs, legal representatives, successors
and assigns. Wherever possible, each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of this
Note. If more than one party shall execute this Note, the term “Undersigned” as
used herein shall mean all parties signing this Note, and each one of them, and
all such parties, their respective heirs, executors, administrators, successors
and assigns, shall be jointly and severally obligated hereunder.
     To induce the Lender to make the loan evidenced by this Note, the
Undersigned (i) irrevocably agree that, subject to Agent’s sole and absolute
election, all actions arising directly or indirectly as a result or in
consequence of this Note or any other agreement with the Lender, or the
Collateral, shall be instituted and litigated only in courts having situs in the
City of Chicago, Illinois; (ii) hereby consent to the exclusive jurisdiction and
venue of any State or Federal Court located and having its situs in said city;
and (iii) waive any objection based on forum non-conveniens. IN ADDITION, LENDER
AND THE UNDERSIGNED HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH
PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE, THE OBLIGATIONS, THE COLLATERAL,
ANY ALLEGED TORTIOUS CONDUCT BY THE UNDERSIGNED OR LENDER OR WHICH IN ANY WAY,
DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP AMONG THE
UNDERSIGNED, AGENT AND LENDER. In addition, the Undersigned agree that all
service of process shall be made as provided in the Credit Agreement.

A1 - 2



--------------------------------------------------------------------------------



 



     As used herein, all provisions shall include the masculine, feminine,
neuter, singular and plural thereof, wherever the context and facts require such
construction and in particular the word “Undersigned” shall be so construed.
[SIGNATURES ON FOLLOWING PAGE]

A1 - 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Undersigned has executed this Note on the
date above set forth.

     
 
  Ennis, Inc.
 
  Ennis Business Forms of Kansas, Inc.
 
  Connolly Tool and Machine Co.
 
  Admore, Inc.
 
  PFC Products, Inc.
 
  Ennis Acquisitions, Inc.
 
  Northstar Computer Forms, Inc.
 
  General Financial Supply, Inc.
 
  Calibrated Forms Co. Inc.
 
  Crabar/GBF, Inc.
 
  Royal Business Forms, Inc.
 
  Alstyle Apparel LLC
 
  A and G, Inc.
 
  Alstyle Ensenada LLC
 
  Alstyle Hermosilla LLC
 
  Diaco USA, LLC
 
  Tennessee Business Forms Company d/b/a Avant-Garde
 
  TBF Realty, LLC, a Delaware limited liability company

             
 
  By:        
 
     
 
Keith S. Walters, President of each    

     
 
  American Forms I, L.P.
 
  Adams McClure I, L.P.
 
  Texas EBF, L.P.
 
  Ennis Sales, L.P.
 
  Ennis Management, L.P.
 
   
 
  By: Ennis, Inc., the sole general partner of each

             
 
  By:        
 
     
 
Keith S. Walters, President    

FOR BANK USE ONLY
Officer’s Initials:                     
Approval:                     

A1 - 4



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF
SWING LINE NOTE

Executed as of the 31st day of   No.                     March, 2006 at Chicago,
Illinois.           Amount $                        

     FOR VALUE RECEIVED, the Undersigned, jointly and severally, hereby
unconditionally promise to pay to the order of
                                                                                
(“Lender”), at the main office of Agent (as defined below) or at such other
place as the Agent may from time to time designate in writing, in lawful money
of the United States of America and in immediately available funds, the
principal sum of                                                             
($                                        ), or, if less, the aggregate unpaid
principal balance of the Swing Line Loans made to Borrower by Lender pursuant to
the Credit Agreement described below, at such times as are specified therein.
     This Note was delivered pursuant to that certain Amended and Restated
Credit Agreement of even date herewith (as amended, amended and restated or
otherwise modified from time to time, the “Credit Agreement”) as it may be
amended from time to time, together with all exhibits thereto, dated as of
March 31, 2006 among LaSalle Bank National Association as agent (“Agent”) for
itself and the other lenders from time to time party thereto and the
Undersigned, and a certain Amended and Restated Security Agreement dated as of
March ___, 2006 (as amended, amended and restated or otherwise modified from
time to time, the “Security Agreement”) by the Undersigned in favor of Agent for
the benefit of Lender and the other Lenders, and other related loan documents of
even date herewith (collectively, with the Credit Agreement and the Security
Agreement, and as each may be amended or otherwise modified from time to time,
the “Financing Agreements”). All terms which are capitalized and used herein
(which are not otherwise defined herein) shall have the meaning ascribed to such
term in the Credit Agreement.
     The Undersigned, jointly and severally, further promise to pay interest on
the outstanding unpaid principal amount hereof from the date hereof until
payment in full at the rate from time to time applicable to the Swing Line Loans
as determined in accordance with the Credit Agreement; provided, however, that
upon the occurrence and during the continuance of an Event of Default, the
Undersigned shall pay interest on the outstanding principal balance of this Note
at the rate of interest applicable following the occurrence of an Event of
Default as determined in accordance with the Credit Agreement.
     THE OUTSTANDING PRINCIPAL BALANCE OF THE UNDERSIGNEDS’ OBLIGATIONS TO
LENDER UNDER THIS NOTE SHALL BE PAYABLE UPON DEMAND. Prior to demand, principal
hereunder shall be payable pursuant to the terms of the Credit Agreement.

A2 - 1



--------------------------------------------------------------------------------



 



     The Undersigned hereby authorize the Agent and Lender to charge any account
of the Undersigned for all sums due hereunder. If payment hereunder becomes due
and payable on a Saturday, Sunday or legal holiday under the laws of the United
States or the State of Illinois, the due date thereof shall be extended to the
next succeeding business day, and interest shall be payable thereon at the rate
specified during such extension. Credit shall be given for payments made in the
manner and at the times provided in the Credit Agreement. It is the intent of
the parties that the rate of interest and other charges to the Undersigned under
this Note shall be lawful; therefore, if for any reason the interest or other
charges payable hereunder are found by a court of competent jurisdiction, in a
final determination, to exceed the limit which Lender may lawfully charge the
Undersigned, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to the
Undersigned.
     The principal and all accrued interest hereunder may be prepaid by the
Undersigned, in part or in full, at any time.
     The Undersigned waive every defense, counterclaim or setoff which the
Undersigned may now have or hereafter may have to any action by Agent or Lender
in enforcing this Note and/or any of the other Obligations, or in enforcing
Agent’s rights in the Collateral and ratifies and confirms whatever Agent and
Lender may do pursuant to the terms hereof and of the Financing Agreements and
with respect to the Collateral and agrees that neither Agent nor Lender shall be
liable for any error in judgment or mistakes of fact or law.
     The Undersigned, any other party liable with respect to the Obligations and
any and all endorsers and accommodation parties, and each one of them, if more
than one, waive any and all presentment, demand, notice of dishonor, protest,
notice of intent to accelerate, notice of acceleration, and all other notices
and demands in connection with the enforcement of Agent’s and Lender’s rights
hereunder.
     The loan evidenced hereby has been made and this Note has been delivered at
Chicago, Illinois. THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL
LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY,
CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT LIMITATION,
THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be binding upon
the Undersigned and the Undersigned’s heirs, legal representatives, successors
and assigns. Wherever possible, each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of this
Note. If more than one party shall execute this Note, the term “Undersigned” as
used herein shall mean all parties signing this Note, and each one of them, and
all such parties, their respective heirs, executors, administrators, successors
and assigns, shall be jointly and severally obligated hereunder.
     To induce the Lender to make the loan evidenced by this Note, the
Undersigned (i) irrevocably agree that, subject to Agent’s sole and absolute
election, all actions arising directly or indirectly as a result or in
consequence of this Note or any other agreement with the Lender, or

A2 - 2



--------------------------------------------------------------------------------



 



the Collateral, shall be instituted and litigated only in courts having situs in
the City of Chicago, Illinois; (ii) hereby consent to the exclusive jurisdiction
and venue of any State or Federal Court located and having its situs in said
city; and (iii) waive any objection based on forum non-conveniens. IN ADDITION,
LENDER AND THE UNDERSIGNED HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS NOTE, THE OBLIGATIONS,
THE COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY THE UNDERSIGNED OR LENDER OR
WHICH IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE
RELATIONSHIP AMONG THE UNDERSIGNED, AGENT AND LENDER. In addition, the
Undersigned agree that all service of process shall be made as provided in the
Credit Agreement.
     As used herein, all provisions shall include the masculine, feminine,
neuter, singular and plural thereof, wherever the context and facts require such
construction and in particular the word “Undersigned” shall be so construed.
[SIGNATURES ON FOLLOWING PAGE]

A2 - 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Undersigned has executed this Note on the
date above set forth.

     
 
  Ennis, Inc.
 
  Ennis Business Forms of Kansas, Inc.
 
  Connolly Tool and Machine Co.
 
  Admore, Inc.
 
  PFC Products, Inc.
 
  Ennis Acquisitions, Inc.
 
  Northstar Computer Forms, Inc.
 
  General Financial Supply, Inc.
 
  Calibrated Forms Co. Inc.
 
  Crabar/GBF, Inc.
 
  Royal Business Forms, Inc.
 
  Alstyle Apparel LLC
 
  A and G, Inc.
 
  Alstyle Ensenada LLC
 
  Alstyle Hermosilla LLC
 
  Diaco USA, LLC
 
  Tennessee Business Forms Company d/b/a
Avant-Garde
 
  TBF Realty, LLC, a Delaware limited liability
company

             
 
  By:        
 
     
 
Keith S. Walters, President of each    

     
 
  American Forms I, L.P.
 
  Adams McClure I, L.P.
 
  Texas EBF, L.P.
 
  Ennis Sales, L.P.
 
  Ennis Management, L.P.
 
   
 
  By: Ennis, Inc., the sole general partner of each

             
 
  By:        
 
     
 
Keith S. Walters, President    

FOR BANK USE ONLY
Officer’s Initials:                     
Approval:                     

A2 - 4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE1
To:           LaSalle Bank National Association, as Administrative Agent
     Please refer to the Amended and Restated Credit Agreement dated as of
March 31, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Ennis, Inc. (the “Company”), each of
the other entities signatory thereto under the heading “Co-Borrowers”, various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

I.        Reports. Enclosed herewith is a copy of the [annual audited/quarterly]
report of the Company as at                     , ___(the “Computation Date”),
which report fairly presents in all material respects the financial condition
and results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of the Company as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.   II.        Financial
Tests. The Company hereby certifies and warrants to you that the following is a
true and correct computation as at the Computation Date of the following ratios
and/or financial restrictions contained in the Credit Agreement:   A.  
Section 11.14.1 — Minimum Fixed Charge Coverage Ratio

                 
 
    1.     EBITDA   $                     
 
               
 
    2.     Income taxes paid   $                     
 
               
 
    3.     Capital Expenditures   $                     
 
               
 
    4.     Sum of (2) and (3)   $                    
 
               
 
    5.     Remainder of (1) minus (4)   $                    
 
               
 
    6.     Interest Expense   $                    
 
               
 
    7.     Required payments of principal of Funded Debt (excluding Revolving
Loans)   $                    

B - 1



--------------------------------------------------------------------------------



 



                 
 
    8.     Distributions to holders of Parent Capital Securities (other than
distributions of non-redeemable common equity securities)  
$                    
 
               
 
    9.     Sum of (6), (7) and (8)   $                    
 
               
 
    10.     Ratio of (5) to (9)   ___to 1
 
               
 
    11.     Minimum Required   ___to 1
 
               

B.   Section 11.14.2 — Maximum Total Funded Debt to EBITDA Ratio

                 
 
    1.     Total Funded Debt   $                    
 
               
 
    2.     EBITDA (from Item A(3) above)   $                    
 
               
 
    3.     Ratio of (1) to (2)   ___to 1
 
               
 
    4.     Maximum allowed   ___to 1
 
               

C.   Section 11.14.3 — Minimum Net Worth

                 
 
    1.     Consolidated Net Worth   $                    
 
               
 
    2.     Baseline value   $                    
 
               
 
    3.     Consolidated Net Income   $                    
 
               
 
    4.     25% of C.3.   $                    
 
               
 
    5.     Minimum Net Worth (sum of C.2 and C.4)   $                    
 
               

     The Company further certifies to you that no Event of Default or Unmatured
Event of Default has occurred and is continuing.
     The Company has caused this Certificate to be executed and delivered by its
duly authorized officer on ___, ___.

                  ENNIS, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

B - 2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
ASSIGNMENT AGREEMENT
Date:                    

     
To:
  [Company Lower Case]
 
   
 
  and
 
   
 
  LaSalle Bank National Association, as Administrative Agent
 
   
Re:
  Assignment under the Amended and Restated Credit Agreement referred to below

Gentlemen and Ladies:
     Please refer to Section 15.6.1 of the Amended and Restated Credit Agreement
dated as of March 31, 2006 (as amended or otherwise modified from time to time,
the “Credit Agreement”) among Ennis, Inc. (the “Company”), each of the other
parties signatory thereto under the heading “Co-Borrower”, various financial
institutions and LaSalle Bank National Association, as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein or
the context otherwise requires, terms used herein have the meanings provided in
the Credit Agreement.
                                             (the “Assignor”) hereby sells and
assigns, without recourse, to                      (the “Assignee”), and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to % of all of the Loans, of the participation interests in the
Letters of Credit and of the Commitments, such sale, purchase, assignment and
assumption to be effective as of                     , ___, or such later date
on which the Company and the Administrative Agent shall have consented hereto
(the “Effective Date”). After giving effect to such sale, purchase, assignment
and assumption, the Assignee’s and the Assignor’s respective Percentages for
purposes of the Credit Agreement will be as set forth opposite their names on
the signature pages hereof.
     The Assignor hereby instructs the Administrative Agent to make all payments
from and after the Effective Date in respect of the interest assigned hereby
directly to the Assignee. The Assignor and the Assignee agree that all interest
and fees accrued up to, but not including, the Effective Date are the property
of the Assignor, and not the Assignee. The Assignee agrees that, upon receipt of
any such interest or fees, the Assignee will promptly remit the same to the
Assignor.
     The Assignor represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim.

C - 1



--------------------------------------------------------------------------------



 



     The Assignee represents and warrants to the Company and the Administrative
Agent that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Company
is obligated to pay to the Assignor under such Section. [The Assignee has
delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The Company shall pay the fee
payable to the Administrative Agent pursuant to Section 15.6.1.
     The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:

  (a)   the Assignee (i) shall be deemed automatically to have become a party to
the Credit Agreement and to have all the rights and obligations of a “Lender”
under the Credit Agreement as if it were an original signatory thereto to the
extent specified in the second paragraph hereof; and (ii) agrees to be bound by
the terms and conditions set forth in the Credit Agreement as if it were an
original signatory thereto; and     (b)   the Assignor shall be released from
its obligations under the Credit Agreement to the extent specified in the second
paragraph hereof.

     The Assignee hereby advises each of you of the following administrative
details with respect to the assigned Loans and Commitment:

  (A)   Institution Name:         Address:         Attention:         Telephone:
        Facsimile:     (B)   Payment Instructions:

     This Assignment shall be governed by and construed in accordance with the
laws of the State of Illinois
     Please evidence your receipt hereof and your consent to the sale,
assignment, purchase and assumption set forth herein by signing and returning
counterparts hereof to the Assignor and the Assignee.

C - 2



--------------------------------------------------------------------------------



 



              Percentage = -%   [ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
            Adjusted Percentage = -%   [ASSIGNOR]    
 
           
 
  By:        
 
           
 
  Title:        
 
           

          ACKNOWLEDGED AND CONSENTED TO this ____ day of                     ,
____
 
        LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent
 
       
By:
       
 
       
Title:
       
 
       
 
        ACKNOWLEDGED AND CONSENTED TO this ____ day of                     ,
____
 
        ENNIS, INC.
 
       
By:
       
 
       
Title:
       
 
       

C - 3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF BORROWING
To:           LaSalle Bank National Association, as Administrative Agent
     Please refer to the Amended and Restated Credit Agreement dated as of
March 31, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Ennis, Inc. (the “Company”), each of
the other persons signatory thereto under the heading “Co-Borrower”, various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.
     The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2
of the Credit Agreement, of a request hereby for a borrowing as follows:
     (i) The requested borrowing date for the proposed borrowing (which is a
Business Day) is                                         , ___.
     (ii) The aggregate amount of the proposed borrowing is $___.
     (iii) The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.
     (iv) The duration of the Interest Period for each LIBOR Loan made as part
of the proposed borrowing, if applicable, is                      months (which
shall be 1, 2, 3 or 6 months).
     The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.
     The Company has caused this Notice of Borrowing to be executed and
delivered by its officer thereunto duly authorized on                     , ___.

                  ENNIS, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

D - 1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION
To:           LaSalle Bank National Association, as Administrative Agent
     Please refer to the Amended and Restated Credit Agreement dated as of
March 31, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Ennis, Inc. (the “Company”), the
other parties signatory thereto under the heading “Co-Borrowers”, various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.
     The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3
of the Credit Agreement, of its request to:
     (a) on [ date ] convert $[                    ]of the aggregate outstanding
principal amount of the [                    ] Loan, bearing interest at the
[                    ] Rate, into a(n) [                    ] Loan [and, in the
case of a LIBOR Loan, having an Interest Period of [                    ]
month(s)];
     [(b) on [ date ] continue $[                    ]of the aggregate
outstanding principal amount of the [                    ] Loan, bearing
interest at the LIBOR Rate, as a LIBOR Loan having an Interest Period of [___]
month(s)].
     The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.
     The Company has caused this Notice of Conversion/Continuation to be
executed and delivered by its officer thereunto duly authorized on
                    , ___.

                  ENNIS, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

E - 1